Exhibit 10.2

EXECUTION COPY

$2,000,000,000

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

dated as of September 12, 2018

among

STANLEY BLACK & DECKER, INC.,

as Initial Borrower

and

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders

and

CITIBANK, N.A.,

as Administrative Agent

CITIBANK, N.A.,

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Lead Arrangers and Book Runners

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I        DEFINITIONS AND ACCOUNTING TERMS       

SECTION 1.01

   Certain Defined Terms      1  

SECTION 1.02

   Computation of Time Periods; Terms Generally      20  

SECTION 1.03

   Accounting Terms      20   ARTICLE II        AMOUNTS AND TERMS OF THE
ADVANCES       

SECTION 2.01

   The Commitment      21  

SECTION 2.02

   Making the Advances      23  

SECTION 2.03

   Fees      26  

SECTION 2.04

   Continuation and Conversion      27  

SECTION 2.05

   Interest on Advances      27  

SECTION 2.06

   Additional Interest on Eurocurrency Rate Advances      28  

SECTION 2.07

   Repayment; Prepayment of Advances; Etc.      29  

SECTION 2.08

   Increased Costs      30  

SECTION 2.09

   Payments and Computations      31  

SECTION 2.10

   Taxes      34  

SECTION 2.11

   Promissory Notes      35  

SECTION 2.12

   Use of Proceeds of Advances      35  

SECTION 2.13

   Defaulting Lenders      35  

SECTION 2.14

   Borrowings by Designated Borrowers      37  

SECTION 2.15

   European Monetary Union      39  

SECTION 2.16

   The Swing Line Advances      40   ARTICLE III        CONDITIONS TO
EFFECTIVENESS AND LENDING       

SECTION 3.01

   Condition Precedent to Amendment and Restatement      42  

SECTION 3.02

   Conditions Precedent to Each Advance      43   ARTICLE IV       
REPRESENTATIONS AND WARRANTIES       

SECTION 4.01

   Representations and Warranties of the Company      43  

 

i



--------------------------------------------------------------------------------

ARTICLE V        COVENANTS OF THE COMPANY       

SECTION 5.01

   Affirmative Covenants      46  

SECTION 5.02

   Negative Covenants      48   ARTICLE VI        EVENTS OF DEFAULT       

SECTION 6.01

   Events of Default      51   ARTICLE VII        THE ADMINISTRATIVE AGENT     
 

SECTION 7.01

   Appointment and Authority      53  

SECTION 7.02

   Rights as a Lender      53  

SECTION 7.03

   Exculpatory Provisions      53  

SECTION 7.04

   Reliance by Administrative Agent      55  

SECTION 7.05

   Indemnification      55  

SECTION 7.06

   Delegation of Duties      55  

SECTION 7.07

   Resignation of Administrative Agent      56  

SECTION 7.08

   Non-Reliance on Administrative Agent and Other Parties      57  

SECTION 7.09

   Sub-Agent      57  

SECTION 7.10

   No Other Duties, Etc.      57  

SECTION 7.11

   Lender ERISA Matters      57   ARTICLE VIII        MISCELLANEOUS       

SECTION 8.01

   Amendments, Etc.      59  

SECTION 8.02

   Notices, Communications and Treatment of Information      59  

SECTION 8.03

   No Waiver; Remedies      65  

SECTION 8.04

   Costs and Expenses; Breakage Indemnification      65  

SECTION 8.05

   Sharing of Payments, Etc.      66  

SECTION 8.06

   Binding Effect      66  

SECTION 8.07

   Successors and Assigns      66  

SECTION 8.08

   Limitation on Assignments and Participations      71  

SECTION 8.09

   Withholding      71  

SECTION 8.10

   Mitigation      72  

SECTION 8.11

   Governing Law; Waiver of Jury Trial      72  

SECTION 8.12

   Execution in Counterparts      72  

SECTION 8.13

   Submission to Jurisdiction; Etc.      72  

SECTION 8.14

   Judgment Currency      73  

SECTION 8.15

   USA PATRIOT Act      74  

SECTION 8.16

   No Fiduciary Duty      74  

SECTION 8.17

   Amendment and Restatement      74  

SECTION 8.18

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      75
 

 

ii



--------------------------------------------------------------------------------

ARTICLE IX        GUARANTEE       

SECTION 9.01

   Guarantee      75  

SECTION 9.02

   Acknowledgments, Waivers and Consents      76  

SECTION 9.03

   Reinstatement      79  

SECTION 9.04

   Subrogation      79  

SECTION 9.05

   Remedies      79  

SECTION 9.06

   Payments      79  

 

SCHEDULE I

  

COMMITMENTS

SCHEDULE II

  

DESIGNATED BORROWER JURISDICTIONS

EXHIBIT A

  

FORM OF NOTICE OF BORROWING

EXHIBIT B

  

FORM OF NOTICE OF CONVERSION OR CONTINUATION

EXHIBIT C-1

  

FORM OF OPINION OF COUNSEL TO THE COMPANY

EXHIBIT C-2

  

FORM OF OPINION OF SPECIAL NEW YORK COUNSEL TO THE ADMINISTRATIVE AGENT

EXHIBIT D

  

FORM OF ASSIGNMENT AND ASSUMPTION

EXHIBIT E

  

FORM OF NOTE

EXHIBIT F

  

FORM OF DESIGNATION LETTER

EXHIBIT G

  

FORM OF TERMINATION LETTER

 

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

This AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT (as amended, supplemented
or otherwise modified from time to time, the “Agreement”) is made as of
September 12, 2018 between STANLEY BLACK & DECKER, INC., a Connecticut
corporation (the “Company”), the banks, financial institutions and other
institutional lenders (the “Initial Lenders”) listed on the signature pages
hereof, and CITIBANK, N.A. (“Citibank”), as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders (as hereinafter defined).

PRELIMINARY STATEMENT.

The Company, the lenders parties thereto and Citibank, as agent, were parties to
that certain $1,500,000,000 Amended and Restated Five Year Credit Agreement
dated as of December 18, 2015 (the “Existing Credit Agreement”). Subject to the
satisfaction of the conditions set forth in Section 3.01, the Company, the
parties hereto and Citibank, as Agent, desire to amend and restate the Existing
Credit Agreement as herein set forth and in connection with such amendment and
restatement, to substitute as lenders the Lenders listed on Schedule I hereto.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquiring Person” means any person (other than the ESOP) who is or becomes the
beneficial owner, directly or indirectly, of 10% or more of the Company’s
outstanding common stock.

“Administrative Agent’s Account” means, with respect to any Currency, the
account of the Administrative Agent maintained by the Administrative Agent for
such Currency and most recently designated by it by notice to the Lenders and
the Company.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a Revolving Credit Advance by a Lender to a Borrower as part of
a Borrowing, or any Swing Line Advance made by a Swing Line Lender, and refers
to a Base Rate Advance or a Eurocurrency Rate Advance, each of which shall be a
“Type” of Advance. For the purposes of determining the unutilized amount of each
Lender’s Commitment at any time, the amount of each Advance of such Lender that
is outstanding in an Alternate Currency shall be deemed to be the Dollar
Equivalent of the amount of such Advance.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Currencies” means Euros and Pounds Sterling.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Affiliates from time to
time concerning or relating to bribery or corruption, including, but not limited
to, the United Kingdom Bribery Act 2010 and the U.S. Foreign Corrupt Practices
Act of 1977.

“Anti-Money Laundering Laws” means the Patriot Act, the Money Laundering Control
Act of 1986, the Bank Secrecy Act, and the rules and regulations promulgated
thereunder, and corresponding laws of the jurisdictions in which the Company or
any of its Subsidiaries operates or in which the proceeds of the Loans will be
used.

“Applicable Base Rate Margin” means, on any day, a rate per annum equal to the
higher of (a) the Applicable Eurocurrency Margin for such day minus 1.00% and
(b) 0.00%.

“Applicable Commitment Fee Rate” means, on any date, a rate per annum equal to

(i) 0.060% if on such date the Company’s outstanding Long-Term Indebtedness is
rated A+ or higher by S&P, A1 or higher by Moody’s, or A+ or higher by Fitch,

(ii) 0.070% if on such date clause (i) is inapplicable and the Company’s
outstanding Long-Term Indebtedness is rated A or higher by S&P, A2 or higher by
Moody’s, or A or higher by Fitch,

(iii) 0.090% if on such date clauses (i) and (ii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated A- or higher by S&P, A3 or
higher by Moody’s, or A- or higher by Fitch,

(iv) 0.125% if on such date clauses (i), (ii) and (iii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated BBB+ or higher by S&P,
Baa1 or higher by Moody’s, or BBB+ or higher by Fitch, and

(v) 0.150% if on such date clauses (i), (ii), (iii) and (iv) are inapplicable
(including if such Long-Term Indebtedness is no longer rated by any agency);

provided that if the respective levels of the Company’s outstanding Long-Term
Indebtedness credit ratings differ, the “Applicable Commitment Fee Rate” will be
determined based on, (a) if two of the ratings are at the same level and the
other rating is higher or lower than those same ratings, the level corresponding
to the two same ratings shall apply and (b) if each of the three ratings falls
within different levels, then the level corresponding to the rating that is in
between the highest and the lowest ratings shall apply.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

2



--------------------------------------------------------------------------------

“Applicable Eurocurrency Margin” means, on any date for each Eurocurrency Rate
Advance, the rate per annum equal to the Credit Default Rate Spread on the
applicable Spread Determination Date; provided, that the Applicable Eurocurrency
Margin shall in no event be less than a rate per annum equal to the Floor or
greater than a rate per annum equal to the Cap.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion or
continuation of an existing, Borrowing, (ii) any notice pursuant to
Section 2.07(a) and Section 2.07(b) and any other notice relating to the payment
of any principal or other amount due under any Loan Document prior to the
scheduled date therefor, (iii) all notices of any Default or Event of Default
and (iv) any notice, demand, communication, information, document and other
material required to be delivered to satisfy any of the conditions set forth in
Article 3 or any other condition to any Borrowing or other extension of credit
hereunder or any condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning provided in Section 8.02(b).

“Assignment and Assumption” means an Assignment and Assumption accepted by the
Administrative Agent, and the Company where applicable, in substantially the
form of Exhibit D hereto.

“Attributable Debt” means, in respect of any lease transaction described in
Section 5.02(c), as of the date of determination, the lesser of (i) the sale
price of the property so leased multiplied by a fraction the numerator of which
is the remaining portion of the base term of the lease included in such
transaction and the denominator of which is the base term of such lease, and
(ii) the total obligation (discounted to present value at the implicit interest
factor, determined in accordance with generally accepted financial practice,
included in the rental payments or, if such interest factor cannot readily be
determined, at a rate of interest of 10 % per annum, compounded semi-annually)
of the lessee for rental payments (other than amounts required to be paid on
account of property taxes as well as maintenance, repairs, insurance, water
rates and other items which do not constitute payments for property rights)
during the remaining portion of the base term of the lease included in such
transaction.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

3



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:

(a) the rate of interest announced publicly by the Reference Bank in New York,
New York, from time to time, as its base rate;

(b) 1/2 of one percent per annum above the Federal Funds Rate; and

(c) the rate equal to the Eurocurrency Rate for a Dollar denominated Advance
having an Interest Period of one month determined for each day that a Base Rate
Loan is outstanding (and in respect of any day that is not a London Banking Day,
such rate as in effect on the immediately preceding London Banking Day) plus
1.00% per annum.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.05(a).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrowers” means, collectively, the Company and each Designated Borrower.

“Borrowing” means a Revolving Credit Borrowing or Swing Line Borrowing.

“Business Day” means a day of the year (a) on which banks are not required or
authorized to close in New York City, (b) if the applicable Business Day relates
to any Eurocurrency Rate Advances, on which dealings in Dollars are carried on
in the London interbank market, (c) if such day relates to a Borrowing of, or a
payment or prepayment of principal of or interest on or an Interest Period for
an Advance denominated in Pounds Sterling, or a notice with respect thereto,
that is also a day on which commercial banks and foreign exchange markets settle
payments in London, and (d) if such day relates to a Borrowing of, or a payment
or prepayment of principal of or interest on or an Interest Period for an
Advance denominated in Euros, or a notice with respect thereto, that is also a
TARGET Day; provided that, in the case of any Borrowing of a Swing Line Advance,
a Business Day shall be a day on which dealings are carried on in the London
interbank market and that is also a TARGET Day.

“Cap” means, on any date, a rate per annum equal to

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

4



--------------------------------------------------------------------------------

(i) 0.875% if on such date the Company’s outstanding Long-Term Indebtedness is
rated A+ or higher by S&P, A1 or higher by Moody’s, or A+ or higher by Fitch,

(ii) 1.000% if on such date clause (i) is inapplicable and the Company’s
outstanding Long-Term Indebtedness is rated A or higher by S&P, A2 or higher by
Moody’s, or A or higher by Fitch,

(iii) 1.125% if on such date clauses (i) and (ii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated A- or higher by S&P, A3 or
higher by Moody’s, or A- or higher by Fitch,

(iv) 1.250% if on such date clauses (i), (ii) and (iii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated BBB+ or higher by S&P,
Baa1 or higher by Moody’s, or BBB+ or higher by Fitch, and

(v) 1.500% if on such date clauses (i), (ii), (iii) and (iv) are inapplicable
(including if such Long-Term Indebtedness is no longer rated by any agency);

provided that if the respective levels of the Company’s outstanding Long-Term
Indebtedness credit ratings differ, the “Cap” will be determined based on,
(a) if two of the ratings are at the same level and the other rating is higher
or lower than those same ratings, the level corresponding to the two same
ratings shall apply and (b) if each of the three ratings falls within different
levels, then the level corresponding to the rating that is in between the
highest and the lowest ratings shall apply.

“Capital Lease” means any lease of property, real or personal, the obligations
under which are capitalized on the consolidated balance sheet of the Company and
its Subsidiaries.

“Change of Control” means, with respect to the Company, the occurrence of any
event, act or condition which results in either (i) any Person other than the
ESOP becoming the beneficial owner, directly or indirectly, of 30% or more of
the outstanding common stock of the Company or (ii) individuals who constitute
the Continuing Directors ceasing for any reason to constitute at least the
majority of the Board of Directors of the Company.

“Citibank” has the meaning specified in the first paragraph of this Agreement.

“Commitments” means the Revolving Credit Commitments and the Swing Line
Commitments.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

5



--------------------------------------------------------------------------------

“Company” has the meaning specified in the first paragraph of this Agreement.

“Consolidated Net Worth” means the excess over current liabilities of all assets
properly appearing on a consolidated balance sheet of the Company and its
Subsidiaries after deducting the minority interests of others in Subsidiaries.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
financial statements of which would, under GAAP, be consolidated with those of
the Company in its consolidated financial statements as of such date.

“Contingent Obligation” as to any Person means any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Continuing Director” means any member of the Board of Directors of the Company
on the date of this Agreement and any successor to a Continuing Director who is
recommended or approved to succeed a Continuing Director by a majority of
Continuing Directors who are then members of the Board of Directors of the
Company.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Default Rate Spread” means the lower of (a) the credit default swap
mid-rate spread of the Company interpolated from the applicable Spread
Determination Date to the latest Extended Termination Date (or, if the period
from such Spread Determination Date to the latest Extended Termination Date is
less than one year, then the one-year credit default swap mid-rate spread of the
Company), and (b) the credit default swap mid-rate spread of the Company that is
five (5) years from the applicable Spread Determination Date (“5 Year CDS”), if
any; in each case established on the most recent Spread Determination Date and
based on the credit default swap mid-rate spreads specified by Markit Group
Ltd., determined on the Spread Determination Date. For the avoidance of doubt,
in the event there is no 5 Year CDS, then the “Credit Default Rate Spread” shall
be as determined in clause (a) above.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

6



--------------------------------------------------------------------------------

If at any time the Credit Default Rate Spread cannot be determined or is
otherwise unavailable, the Company and the Required Lenders shall negotiate in
good faith (for a period of up to thirty days after the Credit Default Rate
Spread first becomes unavailable (such thirty-day period, the “Negotiation
Period”)) to agree on an alternative method for establishing the Credit Default
Rate Spread. The Credit Default Rate Spread at any date of determination thereof
which falls during the Negotiation Period shall be based upon the then most
recently available quote provided by Markit Group Limited (or any successor
thereto) of the Credit Default Rate Spread. If no such alternative method is
agreed upon during the Negotiation Period, the Credit Default Rate Spread at any
date of determination subsequent to the end of the Negotiation Period shall be a
rate per annum equal to the applicable Cap.

“Currency” means either Dollars or an Alternate Currency.

“Current Termination Date” has the meaning provided in Section 2.01(c)(i).

“Declining Lender” has the meaning provided in Section 2.01(c)(ii).

“Default” means an event which would constitute an Event of Default but for the
giving of notice, the lapse of time or both.

“Defaulting Lender” means at any time, subject to Section 2.13(c), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance, unless such Lender has
notified the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding has not been satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing), (ii) any Lender that has notified the Administrative Agent or the
Company in writing, or has stated publicly, that it does not intend to comply
with its funding obligations hereunder, (iii) any Lender that has defaulted on
its funding obligations under other loan agreements or credit agreements
generally or that has notified, or whose Parent Company has notified, the
Administrative Agent or the Company in writing, or has stated publicly, that it
does not intend to comply with its funding obligations under loan agreements or
credit agreements generally, (iv) any Lender that has, for three or more
Business Days after written request of the Administrative Agent or the Company,
failed to confirm in writing to the Administrative Agent and the Company that it
will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this
clause (iv) upon the Administrative Agent’s and the Company’s receipt of such
written confirmation), or (v) any Lender with respect to which a Lender
Insolvency Event has occurred and is continuing with respect to such Lender or
its Parent Company. Any determination by the Administrative Agent that a Lender
is a Defaulting Lender under any of clauses (i) through (v) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.13(c)) upon notification of such
determination by the Administrative Agent to the Company and the Lenders.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

7



--------------------------------------------------------------------------------

“Designated Borrowers” means any Subsidiary of the Company as to which a
Designation Letter has been delivered to the Administrative Agent in accordance
with and together with the other documents required by Section 2.14, and no
Termination Letter has been delivered to the Administrative Agent thereunder.

“Designation Letter” has the meaning provided in Section 2.14.

“Dollar Equivalent” means, with respect to any amount denominated in an
Alternate Currency on any date, the spot rate of exchange that appears at 11:00
A.M. (London time), on the display page applicable to the relevant currency on
the Oanda website on such date; provided that if there shall at any time no
longer exist such a page on such website, the spot rate of exchange shall be
determined by reference to another similar rate publishing service selected by
the Administrative Agent.

“Dollars” and “$” mean lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified in its Administrative Questionnaire or in the Assignment and
Assumption pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify in writing to the Company
and the Administrative Agent.

“EBITDA” means, for any period, the sum (without duplication) for the Company
and its Consolidated Subsidiaries on a consolidated basis of the following:
(a) net income for such period plus (b) to the extent deducted in determining
net income for such period, the sum of (i) depreciation and amortization for
such period, (ii) Interest Expense for such period and (iii) taxes for such
period. Notwithstanding the foregoing, (1) in calculating EBITDA for any period,
any impairment charges or asset write-offs, in each case pursuant to the
Impairment or Disposal of Long-Lived Asset Subsections of ASC 360-10, shall be
excluded, (2) in calculating EBITDA for any period, non-cash charges arising
from purchase accounting adjustments (including the effects of such adjustments
pushed down to such Person and its Subsidiaries) in component amounts required
or permitted by GAAP, resulting from the write-up of assets or application of
purchase accounting in relation to any consummated acquisition or the
amortization, depreciation, or write-off of any amounts thereof, net of taxes,
shall be excluded, and (3) in calculating EBITDA for any period, charges
associated with stock-based compensation shall be excluded.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

8



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning provided in Section 3.01.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successors thereto, and the regulations promulgated
and the rulings found thereunder.

“ERISA Controlled Group” means a group consisting of any ERISA Person and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control with such Person that,
together with such Person, are treated as a single employer under regulations
promulgated under ERISA.

“ERISA Person” has the meaning provided in Section 3(9) of ERISA for the term
“person.”

“ERISA Plan” means (i) any Plan that (x) is not a Multiemployer Plan and (y) has
Unfunded Benefit Liabilities in excess of $20,000,000 and (ii) any Plan that is
a Multiemployer Plan.

“ESOP” means Stanley Account Value Plan or any successor plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” has the meaning provided in Section 2.15.

“Eurocurrency Liabilities” has the meaning provided in Regulation D (or any
successor regulation) of the Federal Reserve Board, as in effect from time to
time.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified in its Administrative Questionnaire or in the Assignment
and Assumption pursuant to which it became a Lender (or, if no such office of
such Lender is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify in writing to the
Company and the Administrative Agent.

“Eurocurrency Rate” means, for any Interest Period:

(a) for each Eurocurrency Rate Advance denominated in Dollars comprising part of
the same Borrowing, an interest rate per annum equal to the offered rate for
deposits in such Currency as quoted on the relevant Screen Page at 11:00 A.M.
(London time) two London Banking Days before the first day of such Interest
Period, for a period equal to such Interest Period;

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

9



--------------------------------------------------------------------------------

(b) for each Eurocurrency Rate Advance denominated in Pounds Sterling comprising
part of the same Borrowing, an interest rate per annum equal to the offered rate
for deposits in such Currency as quoted on the relevant Screen Page at 11:00
A.M. (London time) on the first day of such Interest Period, for a period equal
to such Interest Period; or

(c) for each Eurocurrency Rate Advance denominated in Euros comprising part of
the same Borrowing, an interest rate per annum equal to the offered rate for
deposits in such Currency as quoted on the relevant Screen Page at 11:00 A.M.
(Brussels time) two TARGET Days before the first day of such Interest Period,
for a period equal to such Interest Period);

provided that if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“Eurocurrency Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.05(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Lender for any Eurocurrency Rate
Advances owing to such Lender means the reserve percentage applicable two
Business Days before the first day of the applicable Interest Period under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to the applicable Interest Period.

“Events of Default” has the meaning provided in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended form time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“Excluded Representation” means the representation and warranty set forth in
Section 4.01(g).

“Existing Credit Agreement” has the meaning provided in the Preliminary
Statement.

“Extended Termination Date” has the meaning provided in Section 2.01(c)(i).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement between the United States of America and
any other relevant jurisdiction entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

10



--------------------------------------------------------------------------------

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, or any successor thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period as published for such day (or, if
such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York for overnight Federal funds transactions with
members of the Federal Reserve System, or, if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it; provided that if the Federal
Funds Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

“Fitch” means Fitch Ratings Ltd. and any successor or successors thereto.

“Floor” means, on any date, a rate per annum equal to

(i) 0.250% if on such date the Company’s outstanding Long-Term Indebtedness is
rated A+ or higher by S&P, A1 or higher by Moody’s, or A+ or higher by Fitch,

(ii) 0.375% if on such date clause (i) is inapplicable and the Company’s
outstanding Long-Term Indebtedness is rated A or higher by S&P, A2 or higher by
Moody’s, or A or higher by Fitch,

(iii) 0.500% if on such date clauses (i) and (ii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated A- or higher by S&P, A3 or
higher by Moody’s, or A- or higher by Fitch,

(iv) 0.625% if on such date clauses (i), (ii) and (iii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated BBB+ or higher by S&P,
Baa1 or higher by Moody’s, or BBB+ or higher by Fitch, and

(v) 0.750% if on such date clauses (i), (ii), (iii) and (iv) are inapplicable
(including if such Long-Term Indebtedness is no longer rated by any agency);

provided that if the respective levels of the Company’s outstanding Long-Term
Indebtedness credit ratings differ, the “Floor” will be determined based on,
(a) if two of the ratings are at the same level and the other rating is higher
or lower than those same ratings, the level corresponding to the two same
ratings shall apply and (b) if each of the three ratings falls within different
levels, then the level corresponding to the rating that is in between the
highest and the lowest ratings shall apply.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

11



--------------------------------------------------------------------------------

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
spot rate of exchange that appears at 11:00 A.M. (London time), on the display
page applicable to the relevant currency on the Oanda website on such date;
provided that if there shall at any time no longer exist such a page on such
website, the spot rate of exchange shall be determined by reference to another
similar rate publishing service selected by the Administrative Agent.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
outstanding Swing Line Advances made by such Swing Line Lender other than Swing
Line Advances as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Indebtedness” of any Person means, without duplication, (i) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of business
of such Person), (ii) all indebtedness of such Person evidenced by a note, bond,
debenture or similar instrument, (iii) the principal component of all Capital
Lease obligations of such Person, (iv) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (v) all indebtedness of any other Person secured by
any Lien on any property owned by such Person, whether or not such indebtedness
has been assumed, (vi) all Contingent Obligations of such Person, and (vii) all
indebtedness of such Person in respect of Hedge Agreements.

“Information” has the meaning provided in Section 8.02(d).

“Information Memorandum” means the document in the form approved by the Company
concerning the Loan Parties and their Subsidiaries which, at the Company’s
request and on its behalf, was prepared in relation to this transaction and
distributed by the Lead Arrangers to selected financial institutions before the
date of this Agreement.

“Initial Lenders” has the meaning provided in the first paragraph of this
Agreement.

“Interest Coverage Ratio” means, for any period of four consecutive fiscal
quarters, the ratio of (a) EBITDA for such period to (b) Interest Expense for
such period.

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate amount of interest reported in respect of such
period on the Indebtedness of the Company and its Consolidated Subsidiaries on a
consolidated basis, including, without limitation, the interest portion of
payments under Capital Lease obligations and any capitalized interest but
excluding imputed (non-cash) interest expense in respect of convertible bonds
issued by the Company or any of its Consolidated Subsidiaries as calculated in
accordance with the Financial Accounting Standards Board’s Staff Position
Accounting Principles Board Opinion No. 14-1 (“Accounting for Convertible Debt
Instruments That May be

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

12



--------------------------------------------------------------------------------

Settled in Cash upon Conversion (Including Partial Cash Settlement)”), minus
(i) interest income of the Company and its Consolidated Subsidiaries on a
consolidated basis reported in respect of such period, (ii) interest on deferred
compensation reported in respect of such period, and (iii) any income/expense in
respect of such period associated with spot-to-forward differences or points on
foreign currency trades that are included in interest income/expense as a result
of Statement of Financial Accounting Standards No. 133, as amended and
interpreted.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Advance or the
date of the continuation of such Eurocurrency Rate Advance or the date of the
conversion of any Base Rate Advance into such Eurocurrency Rate Advance and
ending on the last day of the period selected by a Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months as a Borrower may select in the Notice of Borrowing or
Notice of Conversion or Continuation for such Advance, as the case may be;
provided that:

(i) a Borrower may not select any Interest Period which ends after the latest
Extended Termination Date;

(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(iii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to
clause (iv) below, end on the last Business Day of a calendar month;

(iv) any Interest Period which would otherwise end after the latest Extended
Termination Date shall end on such Extended Termination Date;

(v) if, upon the expiration of any Interest Period with respect to a Borrowing,
a Borrower has failed to elect a new Interest Period to be applicable to such
Advances as provided above, such Borrower (x) if such Borrower is the Company,
shall be deemed to have elected to convert such Advances into a Base Rate
Advance effective as of the expiration date of such current Interest Period and
(y) if such Borrower is a Designated Borrower, shall be deemed to have elected a
new Interest Period of 1 month to be applicable to such Advances; and

(vi) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

13



--------------------------------------------------------------------------------

“Lead Arrangers” means Citibank, JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement) and Wells Fargo Securities, LLC.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) (x) such Lender or its
Parent Company is the subject of a Bail-In Action or a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or (y) such Lender or its
Parent Company had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender Insolvency Event
shall not result solely by virtue of the ownership or acquisition of any equity
interest in such Lender or its Parent Company by a governmental authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender; provided, further,
that a Lender Insolvency Event shall not result solely by virtue of the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator with respect to a Lender or its Parent Company under the Dutch
Financial Supervision Act 2007 (as amended from time to time and including any
successor legislation).

“Lenders” means the Initial Lenders, each Swing Line Lender and each Person that
shall become a party hereto pursuant to Section 2.01(c) or 8.07.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preferential payment
arrangement, priority or other security agreement of any kind or nature
whatsoever, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same effect as
any of the foregoing and the filing of any financing statement or similar
instrument under the Uniform Commercial Code or comparable law of any
jurisdiction, domestic or foreign.

“Loan Documents” means, collectively, this Agreement, the Notes, each
Designation Letter and each Termination Letter.

“Loan Parties” means, collectively, the Company and the Designated Borrowers.

“Local Time” means (a) with respect to any Advance denominated or any payment to
be made in Dollars, New York City time, and (b) with respect to any Advance
denominated or any payment to be made in an Alternate Currency, the local time
in the Principal Financial Center for such Alternate Currency.

“London Banking Day” means any day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in London.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

14



--------------------------------------------------------------------------------

“Long-Term Indebtedness” means the long-term Senior Unsecured Indebtedness of
the Company.

“Margin Stock” has the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on the business,
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole.

“Moody’s” means Moody’s Investors Service, Inc. and any successor or successors
thereto.

“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” has the meaning provided in Section 2.11.

“Notice of Borrowing” has the meaning provided in Section 2.02(b).

“Notice of Conversion or Continuation” has the meaning provided in
Section 2.04(b).

“Other Taxes” has the meaning provided in Section 2.10(b).

“Overnight Rate” means, for each Swing Line Advance, the rate per annum
determined as of the date such Swing Line Advance is made equal to the
applicable euro overnight index average administered by the Banking Federation
of the European Union (or any other person which takes over the administration
of that rate) displayed on Bloomberg’s EURIBOR & EONIA Fixings Page (or any
replacement Bloomberg page which displays that rate) as of 7:00 P.M. (Central
European Time) on the Business Day preceding the date of determination for the
offering of deposits in Euro for the period from one Business Day to the
immediately following Business Day; provided that if the forgoing rate is not
available, the Overnight Rate shall be the rate per annum applicable to an
overnight period beginning on one Business Day and ending on the next Business
Day equal to the sum of 1% and the average, rounded upward to the nearest whole
multiple of 1/100 of 1%, if such average is not such a multiple, of the
respective rates per annum quoted by each Swing Line Lender to the Sub-Agent on
request as the rate at which it is offering overnight deposits in the Euro in
amounts comparable to such Swing Line Lender’s Swing Line Advances; provided,
further, that if the Overnight Rate is less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

15



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any employee benefit plan covered by Title IV of ERISA, the funding
requirements of which:

(i) were the responsibility of the Company or a member of its ERISA Controlled
Group at any time within the five years immediately preceding the date hereof,

(ii) are currently the responsibility of the Company or a member of its ERISA
Controlled Group, or

(iii) hereafter become the responsibility of the Company or a member of its
ERISA Controlled Group, including any such plans as may have been, or may
hereafter be, terminated for whatever reason.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Principal Financial Center” means, in the case of any Currency, the principal
financial center in the country of issue of such Currency, as reasonably
determined by the Administrative Agent.

“Principal Property” means all real property and tangible personal property
constituting a manufacturing plant owned by the Company or any of its
Subsidiaries, exclusive of (i) motor vehicles, mobile materials handling
equipment and other rolling stock, (ii) office furnishings and equipment,
information and electronic data processing equipment, (iii) any property
financed through obligations issued by a state, territory or possession of the
United States, or any political subdivision or instrumentality of the foregoing,
on which the interest cannot, in the opinion of tax counsel of recognized
standing or in accordance with a ruling issued by the Internal Revenue Service,
be included in gross income of the holder under Section 103(a)(1) of the
Internal Revenue Code (or any successor to such provision) as in effect at the
time of the issuance of such obligations, (iv) any real property held for
development or sale, or (v) any property and equipment included therein without
deduction of any depreciation reserves the book value of which property and
equipment in the aggregate is less than 10% of Consolidated Net Worth or which
the Board of Directors of the Company determines is not material to the
operation of the business of the Company and its Subsidiaries taken as a whole.

“Principal Subsidiary” means any Subsidiary of the Company which has net sales
which represent 15% or more of the consolidated net sales of the Company and its
Consolidated Subsidiaries taken as a whole.

“Process Agent” has the meaning provided in Section 8.13(b).

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

16



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to any Lender, the percentage corresponding
to the fraction the numerator of which shall be the amount of the Revolving
Credit Commitment of such Lender and the denominator of which shall be the
aggregate amount of the Revolving Credit Commitments of all Lenders.

“Reference Bank” means Citibank or, if Citibank is no longer the Administrative
Agent, such Person (which shall be a Lender or the Administrative Agent) as
shall be designated by the Company with the consent of the Required Lenders,
which consent shall not be unreasonably withheld and with the consent of the
Lender so appointed.

“Register” has the meaning provided in Section 8.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.

“Relevant Anniversary” has the meaning provided in Section 2.01(c)(i).

“Reportable Event” has the meaning provided in Section 4043(b) of ERISA (other
than a Reportable Event as to which the provision of 30 days notice to the PBGC
is waived under applicable regulations).

“Required Lenders” means at any time Lenders representing in the aggregate at
least 51% of the Revolving Credit Commitments or, if the Revolving Credit
Commitments shall have terminated, Lenders representing in the aggregate at
least 51% of the sum of the Revolving Credit Advances owing to the Lenders (with
the aggregate amount of each Lender’s risk participation and funded
participation in Swing Line Advances being deemed “owing” to such Lender for
purposes of this definition) (computed, in the case of Advances in an Alternate
Currency, as the Dollar Equivalent thereof as determined by the Administrative
Agent), provided that if any Lender shall be a Defaulting Lender at such time,
there shall be excluded from the determination of Required Lenders at such time
the Commitments of such Lender at such time.

“Restricting Information” has the meaning provided in Section 8.02(d).

“Revolving Credit Advance” means an advance by a Lender to a Borrower as part of
a Revolving Credit Borrowing and refers to a Base Rate Advance or a Eurocurrency
Rate Advance.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders to a
Borrower pursuant to Section 2.01.

“Revolving Credit Commitment” means, with respect to any Lender, the amount
specified opposite such Lender’s name on Schedule I hereto and identified as its
“Revolving Credit Commitment” or, if such Lender has entered into any Assignment
and Assumption, set forth as the “Revolving Credit Commitment” for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 8.07(c), as such amount may be reduced pursuant to Section 2.01(b). The
aggregate amount of the Revolving Credit Commitments on the date hereof is
$2,000,000,000.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

17



--------------------------------------------------------------------------------

“S&P” means S&P Global Ratings, a S&P Global Inc. business, and any successor or
successors thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, the United Kingdom or the Government of Canada,
(b) any Person operating, organized or resident in a Sanctioned Country, (c) any
Person directly or indirectly owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b) or (d) any Person otherwise the
target of any Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or the Government of Canada or
(c) the jurisdiction of organization of any Designated Borrower.

“Screen Page” means the display designated as Bloomberg’s ICE LIBOR Fixings Page
or EURIBOR & EONIA Fixings Page, as the case may be (or such other page as may
replace that page for the purpose of displaying London interbank offered rates
or the Euro interbank offered rates of major banks). If more than one relevant
rate appears on said ICE LIBOR Fixings Page or EURIBOR & EONIA Fixings Page with
respect to an Interest Period, the Eurocurrency Rate for that Interest Period
will be based upon the arithmetic mean of such relevant rates.

“SEC Filings” means the Company’s Exchange Act disclosures documents filed with
the Securities and Exchange Commission on Forms 8K, 10K or 10Q (or their
equivalents).

“Senior Unsecured Indebtedness” means Indebtedness that is not subordinated to
any other Indebtedness and is not secured or supported by a guarantee, letter of
credit or other form of credit enhancement.

“Spread Determination Date” means (i) for each Eurocurrency Rate Advance, the
Business Day that is two Business Days prior to the day of delivery of the
request to make, convert or continue, as applicable, such Eurocurrency Rate
Advance (and if such Advance has an Interest Period longer than three months,
the Credit Default Rate Spread shall be reset to the Credit Default Rate Spread
as reported on the Business Day that is two Business Days prior to the day that
is three months after the later of (x) the day on which such Eurocurrency Rate
Advance was made, converted or continued and (y) the last day on which the
Credit Default Rate Spread was reset) or (ii) for each Base Rate Advance and
each Swing Line Advance, the last day of each calendar month.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

18



--------------------------------------------------------------------------------

“Sub-Agent” means Citibank Europe plc, UK Branch.

“Subsidiary” of any Person means (i) any corporation 50% or more of whose stock
of any class or classes having by the terms thereof ordinary voting power to
elect a majority of the directors of such corporation (irrespective of whether
or not at the time stock of any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(ii) any partnership, association, joint venture, limited liability company or
other entity in which such Person, directly or indirectly through Subsidiaries,
is either a general partner or has a 50% or more equity interest at the time.

“Swing Line Advance” means an advance made by any Swing Line Lender pursuant to
Section 2.16(a).

“Swing Line Borrowing” means a Borrowing consisting of simultaneous Swing Line
Advances made by each of the Swing Line Lenders pursuant to Section 2.16.

“Swing Line Commitment” means, with respect to each Swing Line Lender, the
amount specified opposite such Lender’s name on Schedule I hereto and identified
as its “Swing Line Commitment” or, if such Lender has entered into any
Assignment and Acceptance, the amount set forth as the “Swing Line Commitment”
for such Lender in the Register maintained by the Administrative Agent pursuant
to Section 8.07(c), as such amount may be reduced pursuant to Section 2.01(b).

“Swing Line Lenders” means, collectively, Citibank or any of its affiliates,
JPMorgan Chase Bank, N.A., Bank of America, N.A. or any of its affiliates, Wells
Fargo Bank, National Association and each Person that shall become a Swing Line
Lender pursuant to Section 7.07 or Section 8.07.

“Swing Line Sublimit” means an amount equal to the Euro Equivalent of
$653,333,333.35.

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euros.

“TARGET2” means the Trans-European Automated Real Time Gross Settlement Express
transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.

“Taxes” has the meaning provided in Section 2.10(a).

“Termination Date” means the earlier of (a) September 12, 2023 (as the same may
be extended pursuant to Section 2.01(c)) or (b) the date of termination in whole
of the Commitments pursuant to Section 2.01(b) or Section 6.01; provided,
however, that the Termination Date of any Lender that is a Declining Lender to
any requested extension pursuant to Section 2.01(c) shall be the Current
Termination Date in effect immediately prior to the Relevant Anniversary for all
purposes of this Agreement.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

19



--------------------------------------------------------------------------------

“Termination Event” means (i) a Reportable Event, or (ii) the initiation of any
action by the Company, any member of the Company’s ERISA Controlled Group or any
ERISA Plan fiduciary to terminate an ERISA Plan or the treatment of an amendment
to an ERISA Plan as a termination under ERISA, or (iii) the institution of
proceedings by the PBGC under Section 4042 of ERISA to terminate an ERISA Plan
or to appoint a trustee to administer any ERISA Plan.

“Termination Letter” has the meaning provided in Section 2.14.

“Type” has the meaning provided in the definition of Advance.

“Unfunded Benefit Liabilities” means with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefit liabilities under
such Plan as defined in Section 4001(a)(16) of ERISA, exceeds (ii) the fair
market value of all Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plan (on the basis of assumptions
prescribed by the PBGC for the purpose of Section 4044 of ERISA).

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time, less (b) the
sum of (based in respect of any Advances denominated in Euro by reference to the
Dollar Equivalent thereof at such time):

(i) the aggregate principal amount of all Revolving Credit Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time; and

(ii) such Lender’s Pro Rata Share of the aggregate principal amount of all Swing
Line Advances outstanding at such time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Computation of Time Periods; Terms Generally. In this Agreement in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”. The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

20



--------------------------------------------------------------------------------

result or effect) to value any Indebtedness or other liabilities of the Company
or any Subsidiary at “fair value”, as defined therein, (ii) without giving
effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) in a manner such
that any obligations relating to a lease that was accounted for by a Person as
an operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person shall be accounted for as obligations
relating to an operating lease and not as Capital Lease obligations.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01 The Commitment. (a) The Revolving Credit Advances. (i) Each Lender
severally agrees, on the terms and conditions hereinafter set forth to make
Revolving Credit Advances to the Company and any Designated Borrower in Dollars
or an Alternate Currency from time to time on any Business Day during the period
from the Effective Date until the latest Extended Termination Date applicable to
such Lender in an aggregate amount not to exceed such Lender’s Unused Revolving
Credit Commitment; provided that at no time shall the aggregate outstanding
principal amount of all Advances (determined, in the case of an Advance
denominated in an Alternate Currency, at the Dollar Equivalent thereof) exceed
the total amount of the Revolving Credit Commitments at such time.

(ii) Within the limits of each Lender’s Revolving Credit Commitment and subject
to the limitation set forth in Section 2.07(c), each Borrower may borrow, repay,
prepay (as provided in Section 2.07) and reborrow such amount or any portion
thereof.

(iii) Each Revolving Credit Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof (or, in the
case of a Revolving Credit Borrowing denominated in an Alternate Currency, the
Foreign Currency Equivalent thereof in such Alternate Currency, rounded to the
nearest 1,000,000 units of such Alternate Currency) or, if less, the aggregate
amount of the Unused Revolving Credit Commitments and shall consist of Revolving
Credit Advances of the same Type made on the same day by the Lenders ratably
according to their respective Revolving Credit Commitments.

(b) Termination and Reduction. The Company shall have the right, upon at least
three Business Days’ notice to the Administrative Agent, to terminate in whole
or reduce each Lender’s Pro Rata Share of the Unused Revolving Credit
Commitments. Each partial reduction of the Revolving Credit Commitments shall be
in the aggregate amount of at least $10,000,000 or a larger whole multiple of
$1,000,000. If, after giving effect to any reduction of the Unused Revolving
Credit Commitments, the aggregate Swing Line Commitments exceeds the aggregate
amount of the Revolving Credit Commitments at such time, the aggregate Swing
Line Commitments shall be automatically reduced ratably by the amount of such
excess. The

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

21



--------------------------------------------------------------------------------

Company shall have the right, upon at least three Business Days’ notice to the
Administrative Agent and each Swing Lender, to terminate in whole or permanently
reduce in part the Swing Line Commitments of the Swing Line Lenders ratably;
provided that each partial reduction shall be in the aggregate amount of
$10,000,000.

(c) Extension of Commitments.

(i) The Company shall have the right, upon no earlier than 60 days but no later
than 45 days’ notice to the Administrative Agent (which shall promptly forward
such notice to the Lenders) prior to each of the first two anniversaries of the
Effective Date (each, a “Relevant Anniversary”), to request that the Termination
Date then in effect (the “Current Termination Date”) be extended to the date one
year after such Current Termination Date (such extended date, an “Extended
Termination Date”).

(ii) Each Lender acting in its sole and individual discretion will use its
reasonable efforts to notify the Administrative Agent at least 20 days before
the Relevant Anniversary whether it agrees to participate in such extension. Any
Lender that does not so notify the Administrative Agent that it agrees to such
extension at least 20 days before the Relevant Anniversary (each, a “Declining
Lender”) shall continue to be a Lender with a Commitment until the earlier of
the Current Termination Date or until such Lender is replaced pursuant to
clause (iii) of this subsection (c) (but shall not have any Commitment during
any extended period to which it has not agreed). The Administrative Agent shall
notify the Company not later than 15 days prior to the Relevant Anniversary of
the decision of the Lenders regarding the Company’s request for an extension of
the Termination Date.

(iii) The Company shall have the right to replace, effective as of the Relevant
Anniversary or the Current Termination Date, each Declining Lender with, and add
as “Lenders” under this Agreement, one or more Additional Commitment Lenders
with the approval of the Administrative Agent and each Swing Line Lender (not to
be unreasonably withheld or delayed), each of which Additional Commitment
Lenders shall have entered into an Additional Commitment Agreement pursuant to
which such Additional Commitment Lender shall undertake a Commitment (if any
such Additional Commitment Lender is a Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder), and such Additional Commitment
Lender shall become a “Lender” for all purposes of this Agreement on the
Relevant Anniversary or the Current Termination Date, as the case may be.

(iv) If and only if the total of the Commitments of the Lenders that have so
agreed to extend the Termination Date, taking into account any Commitment
increases pursuant to clause (iii) of this subsection (c), shall be more than
50% of the aggregate amount of the Commitments in effect immediately prior to
the Relevant Anniversary, the Current Termination Date shall be extended,
effective as of the Relevant Anniversary, to the Extended Termination Date;
provided that, if such Commitments shall be less than 100% of the aggregate
amount of the Commitments in effect immediately prior to the Relevant
Anniversary, the Borrowers shall have the right to rescind the request to so
extend the Current Termination Date. The Borrowers agree to pay in full all
amounts owing hereunder to each Declining Lender on the Relevant Anniversary or
the Current Termination Date, as the case may be, on which such Declining Lender
is replaced as a Lender pursuant to clause (iii) of this subsection (c).

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

22



--------------------------------------------------------------------------------

(v) Notwithstanding the foregoing, each extension of the Termination Date
hereunder pursuant to this subsection (c) shall be effective only if:

(1) no Default or Event of Default has occurred and is continuing as of the date
of the request pursuant to clause (i) above and the Relevant Anniversary;

(2) all representations and warranties contained in Section 4.01 are true and
correct in all material respects on and as of the date of the request pursuant
to clause (i) above and the Relevant Anniversary, including without limitation
the representation and warranty of the Borrowers as to the execution, delivery
and performance by them of this Agreement and the Notes, taking into account
such extension, having been duly authorized by all necessary corporate action
(it being understood and agreed that any representation or warranty which
expressly refers by its terms to a specified date shall be required to be true
and correct in all material respects only as of such date); and

(3) if on the Relevant Anniversary or the Current Termination Date there are
Advances outstanding, appropriate adjustments shall be made among the Lenders to
cause the outstanding Advances to be held ratably by all Lenders in accordance
with their respective Commitments as of each such date.

SECTION 2.02 Making the Advances. (a) [Reserved.]

(b) Notice of Borrowing. Each Revolving Credit Borrowing shall be made on notice
by the Company (on its own behalf or on behalf of any Designated Borrower) to
the Administrative Agent, which shall give to each Lender prompt notice thereof
by telecopier, given not later than 11:00 A.M. (New York City time) on the date
of the proposed Revolving Credit Borrowing if such Revolving Credit Borrowing is
to be comprised of Base Rate Advances and not later than 11:00 A.M. (New York
City time) on the third Business Day prior to such date if such Revolving Credit
Borrowing is to be comprised of Eurocurrency Rate Advances. Each such notice of
a Revolving Credit Borrowing (a “Notice of Borrowing”) shall be by telecopier,
or by email, in substantially the form of Exhibit A hereto, specifying therein:
(i) the name of the Borrower (which shall be the Company or a Designated
Borrower), (ii) the requested date of such Revolving Credit Borrowing, (iii) the
Type of Revolving Credit Advances comprising such Revolving Credit Borrowing,
(iv) the aggregate amount and, for any Designated Borrower, the Currency of such
Revolving Credit Borrowing, and (v) in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances, the initial Interest Period for each
such Revolving Credit Advance. Each Lender shall, before 1:00 P.M. (Local Time)
on the date of such Revolving Credit Borrowing, make available for the account
of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account for Revolving Credit Advances denominated in the
relevant Currency, in the relevant Currency and in same day funds, such Lender’s
Pro Rata Share of the requested amount of such Revolving Credit Borrowing.
Promptly after the Administrative Agent’s receipt of such funds (and in any
event by the close of

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

23



--------------------------------------------------------------------------------

business New York City time on the date of such Revolving Credit Borrowing) and
upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make the funds so received available to the Company or
such other Borrower by depositing the same in such Currency and in immediately
available funds into such account of the Company or such other Borrower, as
applicable, as shall have been specified in the related Notice of Borrowing;
provided, however, that, if such Revolving Credit Borrowing is denominated in
Euro, the Administrative Agent shall first make a portion of such funds equal to
the aggregate principal amount of Swing Line Advances made to such Borrower by
the Swing Line Lenders and by any other Lender and outstanding on the date of
such Revolving Credit Borrowing, plus interest accrued and unpaid thereon to and
as of such date, available to the Swing Line Lenders and the other Lenders for
repayment of such Swing Line Advances. Each Lender may, at its option, make any
Revolving Credit Advance by causing any domestic or foreign branch or Affiliate
of such Lender to make such Revolving Credit Advance; provided that any exercise
of such option shall not affect in any manner the obligation of the applicable
Borrower to repay such Revolving Credit Advance in accordance with the terms of
this Agreement.

(c) Illegality, Etc. Anything in subsection (a) or (b) above to the contrary
notwithstanding,

(i) if any Lender shall notify the Administrative Agent that the introduction of
or any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other governmental authority asserts that
it is unlawful, for such Lender or its Eurocurrency Lending Office to perform
its obligations hereunder to make Eurocurrency Rate Advances or to fund or
maintain Eurocurrency Rate Advances hereunder, the Administrative Agent shall
forthwith give notice thereof to the other Lenders and the Company, whereupon
(A) such Lender shall have no obligation to make Eurocurrency Rate Advances, or
to convert Revolving Credit Advances into Eurocurrency Rate Advances, until such
Lender notifies the Company and the Administrative Agent that the circumstances
causing such suspension no longer exist and (B) each Borrower shall be deemed to
have converted all Eurocurrency Rate Advances of such Lender then outstanding
into Base Rate Advances in accordance with Section 2.04 on and as of the date of
the Administrative Agent’s receipt of such notice, unless and to the extent such
notice directs that one or more Eurocurrency Rate Advances shall be so converted
on the last day of the applicable Interest Period, provided that (w) before
giving any such notice, such Lender agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for such suspension and conversion and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender,
(x) any request by a Borrower for Eurocurrency Rate Advances during a time when
a Lender’s obligation to make, or convert Revolving Credit Advances into,
Eurocurrency Rate Advances shall be suspended hereunder shall be deemed to be a
request for, or for conversion into, Base Rate Advances from such Lender (in the
case of a Eurocurrency Rate Advance denominated in an Alternate Currency, in an
amount equal to the Dollar Equivalent thereof), (y) all Revolving Credit
Advances that would otherwise be made by such Lender as Eurocurrency Rate
Advances during any such suspension shall instead be made as Base Rate Advances
(in the case of a Eurocurrency Rate Advance

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

24



--------------------------------------------------------------------------------

denominated in an Alternate Currency, in an amount equal to the Dollar
Equivalent thereof) and (z) in the event any Lender shall notify the
Administrative Agent and the Company of the occurrence of the circumstances
causing such suspension under this Section 2.02(c), all payments and prepayments
of principal that would otherwise have been applied to repay the Eurocurrency
Rate Advances that would have been made by such Lender or the converted
Eurocurrency Rate Advances shall instead be applied to repay the Base Rate
Advances made by such Lender in lieu of, or resulting from the conversion of,
such Eurocurrency Rate Advances;

(ii) if the Administrative Agent cannot furnish the Eurocurrency Rate for any
Revolving Credit Borrowing consisting of Eurocurrency Rate Advances because of
conditions existing in the London interbank market, the right of the Borrowers
to select Eurocurrency Rate Advances shall be suspended until the Administrative
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist;

(iii) if the Required Lenders shall, at least one Business Day before the date
of any requested Eurocurrency Rate Advance, notify the Administrative Agent that
the Eurocurrency Rate for any Interest Period will not adequately reflect the
cost to the Required Lenders of making, funding or maintaining their respective
Eurocurrency Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Company and the Lenders, whereupon the Lenders
shall have no obligation to make, or convert Revolving Credit Advances into,
Eurocurrency Rate Advances until the Administrative Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist; and

(iv) if any Lender shall notify the Administrative Agent that the introduction
of or any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other governmental authority asserts that
it is unlawful, for such Lender to perform its obligations hereunder to make
Advances or to fund or maintain Advances hereunder to such Designated Borrower,
the Administrative Agent shall forthwith give notice thereof to the Company,
whereupon such Lender shall have no obligation to make Advances to such
Designated Borrower, until such Lender notifies the Company and the
Administrative Agent that the circumstances causing such suspension no longer
exist.

(d) Effect of Failure to Fulfill Conditions. Each Notice of Borrowing shall be
irrevocable and binding on the Company and the relevant Designated Borrower. In
the case of any Revolving Credit Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the relevant
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding anticipated profits), cost or expense reasonably incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Revolving Credit Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date, such indemnity to be paid promptly upon receipt by the relevant
Borrower of a certificate of such Lender setting forth the calculation of the
amount of the indemnity claimed by such Lender.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

25



--------------------------------------------------------------------------------

(e) Funds Available. Unless the Administrative Agent shall have received notice
from a Lender prior to 1:00 P.M. (New York City time) on the date of any
Revolving Credit Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the relevant Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the relevant Borrower severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
relevant Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the relevant Borrower, the interest rate applicable
at the time to Revolving Credit Advances comprising such Borrowing and (ii) in
the case of such Lender, the Federal Funds Rate. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Revolving Credit Advance as part of such Borrowing for
purposes of this Agreement.

(f) Failure to Make Advances. The failure of any Lender to make the Revolving
Credit Advance to be made by it as part of any Revolving Credit Borrowing shall
not relieve any other Lender of its obligation, if any, hereunder to make its
Revolving Credit Advance on the date of such Revolving Credit Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Credit Advance to be made by such other Lender on the date of any
Revolving Credit Borrowing.

SECTION 2.03 Fees. (a) Commitment Fee. The Company agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee in Dollars
on (i) the amount of such Lender’s Revolving Credit Commitment minus (ii) the
aggregate outstanding principal amount of the Revolving Credit Advances made by
such Lender from the date hereof in the case of each Lender and, in the case of
each Person which becomes a Lender pursuant to Section 2.01(c) or 8.07, from the
effective date specified in the Assignment and Assumption or the Additional
Commitment Agreement pursuant to which it became a Lender, until the Termination
Date applicable to such Lender at the Applicable Commitment Fee Rate, payable
quarterly in arrears on the last day of each March, June, September and
December during the term hereof and on the latest Extended Termination Date;
provided that no Defaulting Lender shall be entitled to receive any commitment
fee for any period during which that Lender is a Defaulting Lender (and the
Company shall not be required to pay such fee that otherwise would have been
required to have been paid to that Defaulting Lender). All computations of the
commitment fee shall be based on a year of 360 days.

(b) Administrative Agent’s Fees. The Company shall pay to the Administrative
Agent in Dollars for its own account such fees as may from time to time be
agreed between the Company and the Administrative Agent.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

26



--------------------------------------------------------------------------------

SECTION 2.04 Continuation and Conversion. (a) General. Subject to the other
provisions hereof, each Borrower shall have the option (i) to convert all or any
part of an outstanding Revolving Credit Borrowing consisting of Base Rate
Advances to a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances, (ii) to convert all or any part of an outstanding Revolving Credit
Borrowing in Dollars consisting of Eurocurrency Rate Advances to a Revolving
Credit Borrowing consisting of Base Rate Advances, or (iii) to continue all or
any part of an outstanding Revolving Credit Borrowing consisting of Eurocurrency
Rate Advances as a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances for an additional Interest Period; provided that no Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances shall be so converted other
than as contemplated by Section 2.02(c) or continued, until the expiration of
the Interest Period applicable thereto.

(b) Notice of Conversion or Continuation. In order to elect to convert or
continue a Revolving Credit Borrowing hereunder, the Company (on its own behalf
or on behalf of any Designated Borrower) shall deliver an irrevocable notice
thereof (a “Notice of Conversion or Continuation”) to the Administrative Agent
by telecopier or by email, no later than (i) 11:00 A.M., (New York City time) on
the proposed conversion date in the case of a conversion to Base Rate Advances
and (ii) 11:00 A.M. (New York City time) on the third Business Day in advance of
the proposed conversion or continuation date in the case of a conversion to, or
a continuation of, Eurocurrency Rate Advances, substantially in the form of
Exhibit B hereto. A Notice of Conversion or Continuation shall specify (w) the
requested conversion or continuation date (which shall be a Business Day), (x)
the amount and Type of the Revolving Credit Advances to be converted or
continued, (y) whether a conversion or continuation is requested, and (z) in the
case of a conversion to, or a continuation of, Eurocurrency Rate Advances, the
requested Interest Period. The relevant Eurocurrency Rate for such Interest
Period in the case of a conversion to, or a continuation of, Eurocurrency Rate
Advances shall be determined in the manner provided in Section 2.02(a) as if
such conversion or continuation is instead new Eurocurrency Rate Advances in
such amount, on such date and for such Interest Period. If the Company fails to
give a Notice of Conversion or Continuation with respect to an outstanding
Revolving Credit Borrowing consisting of Eurocurrency Rate Advances in Dollars
as provided in clause (ii) above, the Company shall be deemed to have converted
such Eurocurrency Rate Advances into Base Rate Advances in accordance with this
Section 2.04 if such Revolving Credit Advances are outstanding after the last
day of the Interest Period with respect thereto. If the Company fails to give a
Notice of Conversion or Continuation with respect to an outstanding Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances in an Alternate
Currency as provided in clause (ii) above, the Company shall be deemed to have
converted such Eurocurrency Rate Advances into a Eurocurrency Rate Advance with
an Interest Period of one (1) month in accordance with this Section 2.04 if such
Revolving Credit Advances are outstanding after the last day of the Interest
Period with respect thereto.

SECTION 2.05 Interest on Advances. (a) Each Borrower shall pay interest on the
unpaid principal amount of each Revolving Credit Advance owing to each Lender
from the date the proceeds of such Advance are made available to such Borrower
until such principal amount shall be paid in full, at the following rates per
annum:

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

27



--------------------------------------------------------------------------------

(i) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
equal to the Base Rate in effect from time to time plus the Applicable Base Rate
Margin, payable in arrears quarterly on the last Business Day of each fiscal
quarter during the period such Base Rate Advance remains outstanding and on the
date such Base Rate Advance shall be paid in full; and

(ii) Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate Advance,
a rate per annum equal at all times during the Interest Period for such Advance
to the sum of the Eurocurrency Rate for such Interest Period plus the Applicable
Eurocurrency Margin for such Interest Period, payable in arrears on the last day
of such Interest Period and, if such Interest Period has a duration of more than
three months, on each day which occurs during such Interest Period every
three months from the first day of such Interest Period.

(b) Each Borrower shall pay interest on the unpaid principal amount of each
Swing Line Advance made to it at the Overnight Rate plus the Applicable
Eurocurrency Margin, with such interest to be due and payable on the maturity
date for such Swing Line Advance. For the period from the date of such Swing
Line Borrowing and ending on the date the Lenders fund their participations in
such Swing Line Advance in accordance with Section 2.16(e), such interest shall
be for the sole account of the Swing Line Lenders.

(c) Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal amount of all
Advances and, to the extent permitted by law, overdue interest in respect of all
Advances, shall bear interest at a rate per annum equal to the sum of two
percent (2%) plus the interest rate otherwise applicable hereunder to such
principal amount in effect from time to time. In the event that, and for so long
as, any Default under Section 6.01(a) shall have occurred and be continuing, the
outstanding principal amount of the Advance with respect to which such Default
has occurred and is continuing shall bear interest at a rate per annum equal to
the sum of two percent (2%) plus the interest rate otherwise applicable
hereunder to such principal amount in effect from time to time.

SECTION 2.06 Additional Interest on Eurocurrency Rate Advances. Each Borrower
shall pay to each Lender, during each period as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurocurrency Rate
Advance of such Lender outstanding during such period, from the later of the
date such reserves are required and the making of such Advance until the earlier
of the date such reserves are no longer required and such principal amount is
paid in full, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the Eurocurrency Rate for the Interest Period
applicable to such Advance from (ii) the rate obtained by dividing such
Eurocurrency Rate by a percentage equal to 100% minus the average Eurocurrency
Rate Reserve Percentage of such Lender during such period, payable on each date
on which interest is payable on such Advance. Such Lender shall determine the
amount of such additional interest, if any, and promptly notify the relevant
Borrower through the Administrative Agent of the amount thereof.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

28



--------------------------------------------------------------------------------

SECTION 2.07 Repayment; Prepayment of Advances; Etc. (a) Repayment.
(i) Revolving Credit Advances. Each Borrower shall repay to the Administrative
Agent for the ratable account of each Lender on the Termination Date applicable
to such Lender the aggregate principal amount of the Revolving Credit Advances
owing to such Lenders then outstanding.

(ii) Swing Line Advances. Each Borrower shall repay to the Administrative Agent,
for the ratable account of each Swing Line Lender and each Lender that has
funded its participation in a Swing Line Advance, the aggregate outstanding
principal amount of such Swing Line Advance made to such Borrower and owing to
such Lender on the earlier of (i) the Termination Date and (ii) seven Business
Days after such Swing Line Advance is made.

(b) Prepayment of Advances. No Borrower shall have the right to prepay any
principal amount of any Advances other than as provided in this Section 2.07.

(c) (i) Optional. Any Borrower may, upon notice no later than 11:00 A.M. (New
York City time) on the second Business Day before the prepayment of Eurocurrency
Rate Advances, no later than 11:00 A.M. (New York City time) on the day of the
prepayment in the case of Base Rate Advances and no later than 11:00 A.M.
(London time) on the day of the prepayment in the case of Swing Line Advances,
in each case to the Administrative Agent (and, in the case of a prepayment
related to a Swing Line Advance, to the Sub-Agent) and stating the proposed date
and principal amount of the prepayment, and if such notice is given such
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that each partial prepayment shall be in the aggregate
principal amount of at least $5,000,000 or a larger whole multiple of $1,000,000
(or, in the case of Advances denominated in an Alternate Currency, the Foreign
Currency Equivalent thereof in such Alternate Currency, rounded to the nearest
1,000,000 units of such Alternate Currency) and, in the case of a payment or
prepayment of a Eurocurrency Rate Advance other than on the last day of the
Interest Period for such Advance as provided herein, shall have the consequences
set forth in Section 8.04 (b).

(ii) Change of Control. The Company shall notify the Administrative Agent
immediately upon becoming aware of any Change of Control. Upon receipt of such
notice and for a period of 90 days thereafter, the Required Lenders shall be
entitled, by written notice to the Company received within such period, to
terminate the Commitments in whole and require the Company and any other
Borrower to prepay all outstanding Advances within 5 Business Days of its
receipt of such notice, together with any accrued and unpaid interest thereon to
the date of such prepayment and any other amounts due hereunder. Notwithstanding
any other provision contained herein, a Change of Control shall not, in and of
itself, constitute a Default hereunder.

(d) Alternate Currency Revaluation. (i) If at any time by reason of fluctuations
in foreign exchange rates the aggregate outstanding principal amount of all
Advances (for which purpose the amount of any Advance that is denominated in an
Alternate Currency shall be deemed to be the Dollar Equivalent thereof as of the
date of determination) exceeds 105% of the aggregate amount of the Revolving
Credit Commitments at such time, the

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

29



--------------------------------------------------------------------------------

Administrative Agent shall use all reasonable efforts to give prompt written
notice thereof to the Company, specifying the amount to be prepaid under this
clause (i), and the Company shall, within five Business Days of the date of such
notice, prepay the Advances, or cause Advances to be prepaid, in an amount so
that after giving effect thereto the aggregate outstanding principal amount of
the Advances (determined as aforesaid) does not exceed the aggregate amount of
the Revolving Credit Commitments; provided that any such payment shall be
accompanied by any amounts payable under Section 8.04(b). The determination of
which Advances to prepay hereunder shall be at the sole option of the Company.
The determinations of the Administrative Agent hereunder shall be conclusive and
binding on the Borrowers in the absence of manifest error.

(ii) In addition, if on the last day of any Interest Period the aggregate
outstanding principal amount of the Advances (for which purpose the amount of
any Advance that is denominated in an Alternate Currency shall be deemed to be
the Dollar Equivalent thereof as of the date of determination), would exceed
100% of the aggregate amount of the Revolving Credit Commitments, the
Administrative Agent shall use all reasonable efforts to give prompt written
notice thereof to the Company, specifying the amount to be prepaid under this
clause (ii), and the Company shall, within five Business Days of the date of
such notice, prepay the Advances, or cause Advances to be prepaid, or reduce the
requested Advances in such amounts that after giving effect to such action the
aggregate outstanding principal amount of the Advances does not exceed the
aggregate amount of the Revolving Credit Commitments; provided that any such
payment shall be accompanied by any amounts payable under Section 8.04(b). The
determination of which Advances to prepay hereunder shall be at the sole option
of the Company. The determinations of the Administrative Agent hereunder shall
be conclusive and binding on the Borrowers in the absence of manifest error.

SECTION 2.08 Increased Costs. (a) Changes in Law, Etc. If, due to (i) the
introduction of or any change in or in the official interpretation of any law or
regulation on or after the date of this Agreement, or (ii) the compliance with
any guideline or request not applicable on the date of this Agreement from any
central bank or other governmental authority (whether or not having the force of
law), there shall be any increase in the cost to any Lender of agreeing to make
or making, funding, continuing, converting into or maintaining Eurocurrency Rate
Advances, then upon demand by such Lender received by the Company (with a copy
of such demand to the Administrative Agent) accompanied by the certificate
described in the next sentence, pay, or cause to be paid, to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost, such amounts to be due and payable within
two Business Days of such Lender’s invoice therefor. A certificate as to the
amount of such increased cost, submitted to the Company and the Administrative
Agent by such Lender, shall be conclusive and binding on the Borrowers for all
purposes, absent manifest error.

(b) Capital Adequacy. If, due to (i) the introduction of or any change in or in
the official interpretation of any law or regulation on or after the date of
this Agreement, or (ii) the compliance with any guideline or request not
applicable on the date of this Agreement from any central bank or other
governmental authority (whether or not having the force of law, any Lender
determines that the amount of capital or liquidity required or expected to be
maintained by such Lender or any corporation controlling such Lender has been or
would be

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

30



--------------------------------------------------------------------------------

affected and that the amount of such capital or liquidity is increased by or
based upon the existence of such Lender’s Advances or commitment to lend
hereunder and other commitments of this type, then, upon demand by such Lender
received by the Company within such time from the relevant change or
introduction described above as is reasonably required in order to determine the
effect thereof (with a copy of such demand to the Administrative Agent)
accompanied by a certificate of such Lender as to the amounts demanded, the
Company shall pay, or cause to be paid, to the Administrative Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation, as
the case may be, to the extent that such Lender reasonably determines such
increase in capital or liquidity to be allocable to the existence of such
Lender’s Advances or commitment to lend hereunder, such amounts to be due and
payable within two days of such Lender’s invoice therefor. A certificate as to
such amounts submitted to the Company and the Administrative Agent by such
Lender shall be conclusive and binding on the Borrowers for all purposes, absent
manifest error.

(c) For the avoidance of doubt, subsections (a) and (b) of this Section above
shall include any changes resulting from (x) requests, rules, guidelines or
directives concerning capital adequacy issued in connection with the Dodd-Frank
Wall Street Reform and Consumer Protection Act and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, and in each case for both clauses (x) and (y), regardless
of the date enacted, adopted, issued or implemented.

SECTION 2.09 Payments and Computations. (a) Manner of Payment. Each Borrower
shall make each payment hereunder and under the Notes without deduction, setoff
or counterclaim not later than 11:00 A.M. (Local Time) on the day when due to
the Administrative Agent at the Administrative Agent’s Account in the Principal
Financial Center for the relevant Currency in same day funds. The Administrative
Agent will promptly thereafter cause to be distributed like Currency and funds
relating to the payment of principal or interest or commitment fees ratably
(other than amounts payable pursuant to Section 2.02(d), 2.06, 2.08, 2.10 or
8.04(b)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon any
Additional Commitment Lender becoming a Lender hereunder as a result of an
extension of the Termination Date pursuant to Section 2.01(c), and upon the
Administrative Agent’s receipt of such Lender’s Additional Commitment Agreement
and recording of the information contained therein in the Register, from and
after the Relevant Anniversary or Current Termination Date, as the case may be,
the Administrative Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Additional Commitment Lender. Upon its acceptance of an Assignment and
Assumption and recording of the information contained therein in the Register
pursuant to Section 8.07(c), from and after the effective date specified in such
Assignment and Assumption, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
(which shall not include any Borrower) shall make all appropriate adjustments in
such payments for periods prior to such effective date directly between
themselves. The making by any Borrower of any payment to the Administrative
Agent for the account of any Lender as herein provided shall pro tanto discharge
the relevant obligation of such Borrower to such Lender.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

31



--------------------------------------------------------------------------------

(b) Setoff. If a Default or an Event of Default shall have occurred and be
continuing, each Lender and its Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other indebtedness at any time owing
by such Lender or its Affiliates to any Borrower against any of and all the
obligations of such Borrower now or hereafter existing under this Agreement and
the Notes held by such Lender, although such obligations may be unmatured. The
rights of each Lender and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

(c) Interest. All computations of interest based on (i) the Base Rate and the
Eurocurrency Rate for Advances denominated in Pounds Sterling shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, and (ii) the Eurocurrency Rate for Advances denominated in a Currency
other than Pounds Sterling, the Overnight Rate or the Federal Funds Rate and all
computations of interest pursuant to Section 2.06 shall be made by the
Administrative Agent or the Sub-Agent, as the case may be, on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest is payable. Each determination by the Administrative Agent of an
interest rate for any Advance hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(d) Business Days. Whenever any payment hereunder or under the Notes shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be; provided that if such extension would cause payment of interest
on or principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

(e) Assumption of Payment. Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate (if such Advance is denominated in Dollars) or
at the cost of funds incurred by the Administrative Agent or the Sub-Agent, as
applicable (if such Advance is denominated in an Alternate Currency).

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

32



--------------------------------------------------------------------------------

(f) Rate Information. The Reference Bank shall notify the Company and the
Administrative Agent of the Base Rate in effect on the first Business Day on
which a Base Rate Advance is outstanding and each day on which a change in the
Base Rate occurs, each in sufficient detail to enable the Company to calculate
interest payments hereunder with respect to Base Rate Advances, and shall
provide such information to any Lender promptly upon its request. The Company
will provide to the Administrative Agent (i) promptly upon receipt thereof
copies of the information received by the Company pursuant to the immediately
preceding sentence, (ii) promptly upon the making of any interest payment with
respect to a Base Rate Advance hereunder a schedule based on such information
setting forth the Base Rate for each day in the period in which such Advance was
outstanding, and (iii) promptly upon obtaining knowledge thereof, notice of any
change in the rating assigned by S&P, Moody’s, or Fitch to the Company’s
Long-Term Indebtedness and the date of such change, provided that the Company’s
failure to provide any of the foregoing information shall be deemed not to be a
Default or an Event of Default hereunder.

(g) Currency of Payments. All payments of principal of and interest on, and any
amounts payable under Section 2.06 in respect of, an Advance that is denominated
in a particular Currency shall be made in such Currency, and all other amounts
payable under this Agreement (except as specified in Section 9.06) shall be paid
in Dollars.

(h) Successor LIBOR. Notwithstanding anything to the contrary in this Agreement,
if the Administrative Agent determines (which determination shall be conclusive
absent manifest error), or the Required Lenders notify the Administrative Agent
(with a copy to the Company) that the Required Lenders have determined, that:

(i) adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for any requested Interest Period, including, without limitation, because
the Eurocurrency Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the supervisor for the administrator of LIBOR or a governmental authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the London interbank offered rate
(“LIBOR”) or the Eurocurrency Rate shall no longer be made available, or used
for determining the interest rate of loans (such specific date, the “Scheduled
Unavailability Date”),

then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Company may amend this Agreement to replace LIBOR with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of LIBOR (any such proposed rate, a
“LIBOR Successor Rate”; provided that if the LIBOR Successor Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement), together with any proposed LIBOR Successor Rate Conforming Changes
(as defined below) and, notwithstanding anything to the contrary in
Section 8.01, any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Company unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent notice that such Required Lenders do not accept such
amendment.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

33



--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain
Eurocurrency Rate Advances shall be suspended, (to the extent of the affected
Eurocurrency Rate Advances or Interest Periods). Upon receipt of such notice,
the Borrowers may revoke any pending request for a Eurocurrency Borrowing of,
conversion to or continuation of Eurocurrency Rate Advances (to the extent of
the affected Eurocurrency Rate Advances or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein (or, in the case of a
Eurocurrency Rate Advance denominated in an Alternate Currency, in an amount
equal to the Dollar Equivalent thereof).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).

SECTION 2.10 Taxes. (a) General. Any and all payments by each Loan Party
hereunder or under the Notes shall be made in accordance with Section 2.09, free
and clear of and without deduction for any and all taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(which are, with respect to payments by the Company only, and with respect to
United States withholding tax, not in effect or not imposed on the date of this
Agreement); excluding, in the case of each Lender and the Administrative Agent,
taxes imposed on its income, and franchise taxes imposed on it by the
jurisdiction under the laws of which such Lender or the Administrative Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its income, and franchise taxes imposed on
it, by the jurisdiction of such Lender’s Applicable Lending Office or any
political subdivision thereof, and any U.S. federal withholding taxes imposed
under FATCA (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”).

(b) Other Taxes. In addition, each Loan Party agrees to pay any stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement not in effect or not imposed on the date of this Agreement or the
Notes (hereinafter referred to as “Other Taxes”) upon notice from the Lender.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

34



--------------------------------------------------------------------------------

(c) Tax Indemnity. Each Loan Party will indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.10) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender or
the Administrative Agent (as the case may be) makes written demand therefor.

(d) Receipt. Within 30 days after the date of any payment of Taxes, each Loan
Party will furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing payment
thereof.

SECTION 2.11 Promissory Notes. Any Lender may request that Advances of any Type
made by it be evidenced by a promissory note. In such event, the relevant
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) substantially in the form of Exhibit E (a “Note”) in the
case of the Advances. Thereafter, such Advances evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 8.07) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

SECTION 2.12 Use of Proceeds of Advances. Each Borrower will use the proceeds of
the Advances solely for general corporate purposes.

SECTION 2.13 Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, the
Administrative Agent shall deliver written notice to such effect upon obtaining
knowledge of such event to the Company and such Defaulting Lender, and the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(i) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender under this
Agreement (whether voluntary or mandatory, at maturity, pursuant to Article VI
or otherwise) shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Swing Line Lender hereunder; third, as the Company may request (so long as
no Default or Event of Default exists), to the funding of any Advance in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fourth,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender or Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

35



--------------------------------------------------------------------------------

result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advance in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Advances were
made at a time when the applicable conditions set forth in Article III were
satisfied or waived, such payment shall be applied solely to pay the Advances of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of such Defaulting Lender and provided further that any
amounts held as cash collateral for funding obligations of a Defaulting Lender
shall be returned to such Defaulting Lender upon the termination of this
Agreement and the satisfaction of such Defaulting Lender’s obligations
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.13 shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(ii) all or any part of such Defaulting Lender’s participation in Swing Line
Advances shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares thereof (calculated without regard to such
Defaulting Lender’s Revolving Credit Commitment) but only to the extent that
such reallocation does not cause such Non-Defaulting Lender’s aggregate
principal amount of outstanding Revolving Credit Advances plus such
Non-Defaulting Lender’s participation in Swing Line Advances to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. Subject to Section 8.17, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation. To the extent that the reallocation described above cannot, or can
only partially, be effected, the Borrowers shall, without prejudice to any right
or remedy available to it hereunder or under applicable law, prepay outstanding
Swing Line Advances in an amount equal to the Swing Line Lenders’ Fronting
Exposure.

(b) No Revolving Credit Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.13,
performance by the Borrowers of their obligations shall not be excused or
otherwise modified as a result of the operation of this Section 2.13. The rights
and remedies against a Defaulting Lender under this Section 2.13 are in addition
to any other rights and remedies which the Borrowers, the Administrative Agent
or any Lender may have against such Defaulting Lender.

(c) If the Company, each Swing Line Lender and the Administrative Agent agree in
writing in their reasonable determination that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Revolving Credit
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause such Revolving Credit Advances and
funded and unfunded participations in Swing Line Advances to be held on a pro
rata basis by the Lenders in accordance with their pro

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

36



--------------------------------------------------------------------------------

rata share, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrowers while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

(d) New Swing Line Advances. So long as any Lender is a Defaulting Lender, no
Swing Line Lender shall be required to fund any Swing Line Advances unless it is
satisfied that it will have no Fronting Exposure after giving effect to such
Swing Line Advance.

SECTION 2.14 Borrowings by Designated Borrowers. (a) The Company may, at any
time or from time to time, upon not less than 15 Business Days notice to the
Administrative Agent and the Sub-Agent, designate one or more Subsidiaries
organized in any of the jurisdictions listed on Schedule II or, subject to the
final two paragraphs of this clause (a) below, any other jurisdiction, as
Borrowers hereunder. Upon any such designation of a Subsidiary and the
Administrative Agent’s receipt of each of the following (copies of which will be
promptly furnished by the Administrative Agent to the Lenders), which shall be
in form and substance reasonably satisfactory to the Administrative Agent, such
Subsidiary shall be a Designated Borrower and a Borrower entitled to make
Borrowings on and subject to the terms and conditions of this Agreement:

(i) Executed Counterparts. A designation letter (a “Designation Letter”) in
duplicate, in substantially the form of Exhibit F, duly completed and executed
by the Company and such Designated Borrower and delivered to the Administrative
Agent at least ten Business Days before the date on which such Subsidiary is to
become a Designated Borrower;

(ii) Opinion of Counsel to the Designated Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the date of the
Designation Letter) of reputable counsel to such Designated Borrower (which may
be internal counsel) in the relevant jurisdiction (and such Designated Borrower
hereby and by delivery of such Designation Letter instruct such counsel to
deliver such opinion to the Lenders and the Administrative Agent), as to the due
organization of such Designated Borrower under the laws of its jurisdiction of
organization, the due authorization, execution and delivery by such Designated
Borrower of such Designation Letter and of the making of Borrowings by it
hereunder, the obtaining of all licenses, approvals and consents of, and the
making of all filings and registrations with, any applicable Governmental
Authority required in connection therewith and the legality, validity and
binding effect and enforceability thereof, and such other legal matters relating
thereto as the Administrative Agent may reasonably request;

(iii) Corporate Documents. Such documents and certificates as the Administrative
Agent may reasonably request (including without limitation certified copies of
the charter and by-laws of such Designated Borrower and of resolutions of its
Board of Directors authorizing such Designated Borrower’s acceptance of the
Company’s designation as a “Designated Borrower” and its becoming a Borrower
under this Agreement, and of all documents evidencing all other necessary
corporate or other action required with respect to such Designated Borrower
becoming party to this Agreement;

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

37



--------------------------------------------------------------------------------

(iv) Process Agent. Evidence that the Process Agent has agreed to act as agent
for service of process in New York, New York on behalf of such Designated
Borrower under the Loan Documents;

(v) Expenses. Evidence that such Designated Borrower or the Company shall have
paid any and all expenses reasonably incurred by the Administrative Agent
(including the reasonable fees and expenses of counsel to the Administrative
Agent) in connection with its designation as a Designated Borrower;

(vi) Beneficial Ownership Certification. In the case of a Designated Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a duly executed and completed Beneficial Ownership Certification;
and

(vii) Other Items. Such other documents relating thereto as the Administrative
Agent or any Lender or special New York counsel to the Administrative Agent may
reasonably request, including any documentation and other evidence which may be
requested by the Administrative Agent or any Lender to comply with and/or
administer any “know your customer” or other customer identification related
policies and procedures required under applicable laws and regulations.

If the Company shall designate as a Designated Borrower hereunder any Subsidiary
not organized under the laws of the United States or any State thereof, any
Lender may, with notice to the Administrative Agent and the Company, fulfill its
Commitment by causing an Affiliate or branch of such Lender to act as the Lender
in respect of such Designated Borrower.

As soon as practicable after receiving notice from the Company or the
Administrative Agent of the Company’s intent to designate a Subsidiary as a
Designated Borrower, and in any event no later than five Business Days after the
delivery of such notice, for a Designated Borrower that is organized under the
laws of a jurisdiction other than of the United States or a political
subdivision thereof or a jurisdiction listed on Schedule II, any Lender that
(x) that is prohibited by law or by any bona fide policy from lending to,
establishing credit for the account of and/or doing any business with such
Designated Borrower directly or through an Affiliate of such Lender as provided
in the immediately preceding paragraph or (y) reasonably determines that it
would incur additional expenses (including taxes) by lending to such foreign
Borrower (a “Protesting Lender”) shall so notify the Company and the
Administrative Agent in writing. With respect to each Protesting Lender, the
Company shall, effective on or before the date that such Designated Borrower
shall have the right to borrow hereunder, either (A) notify the Administrative
Agent and such Protesting Lender that the Commitments of such Protesting Lender
shall be terminated; provided that such Protesting Lender shall have received
payment of an amount equal to the outstanding principal of its Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder, or
(B) cancel its request to designate such Subsidiary as a “Designated Borrower”
hereunder.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

38



--------------------------------------------------------------------------------

(b) So long as all principal of and interest on all Advances made to any
Designated Borrower and all other amounts payable by such Designated Borrower
under this Agreement and the other Loan Documents have been paid in full, the
Company may terminate the status of such Designated Borrower as a Borrower
hereunder by furnishing to the Administrative Agent and the Sub-Agent a letter
(a “Termination Letter”) in substantially the form of Exhibit G, duly completed
and executed by the Company. Any Termination Letter furnished hereunder shall be
effective upon receipt thereof by the Administrative Agent, which shall promptly
so notify the Lenders. Notwithstanding the foregoing, the delivery of a
Termination Letter with respect to any Designated Borrower shall not terminate
(i) any obligation of such Borrower that remains unpaid at the time of such
delivery (including without limitation any obligation arising thereafter in
respect of such Borrower under Section 2.08 or Section 2.10) or (ii) the
obligations of the Company under Article IX with respect to any unpaid
obligations of such Borrower.

SECTION 2.15 European Monetary Union. (a) Definitions. In this Section 2.15 and
in each other provision of this Agreement to which reference is made in this
Section 2.15 (whether expressly or impliedly), the following terms have the
meanings given to them in this Section 2.15:

“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” shall mean legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency, being in part the implementation of the third stage of EMU.

“Euro” shall mean the single currency of Participating Member States of the
European Union.

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993), as amended from time to time.

(b) Payments by the Administrative Agent Generally. With respect to the payment
of any amount denominated in the Euro, the Administrative Agent shall not be
liable to the Company or any of the Lenders in any way whatsoever for any delay,
or the consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by the Administrative Agent if the
Administrative Agent shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds to the account of the Company or any Lender,
as the case may be, in the Principal Financial Center in the Participating
Member State which the Company or, as the case may be, such Lender shall have
specified for such purpose. In this paragraph (b), “all relevant steps” shall
mean all such steps as may be prescribed from time to time by the regulations or
operating procedures of such clearing or settlement system as the Administrative
Agent may from time to time reasonably determine for the purpose of clearing or
settling payments of the Euro.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

39



--------------------------------------------------------------------------------

(c) Determination of Eurocurrency Rate. For the purposes of determining the date
on which the applicable rate for Eurocurrency Rate Advances is determined under
this Agreement for any Advance denominated in the Euro for any Interest Period
therefor, references in this Agreement to London Banking Days shall be deemed to
be references to TARGET Days.

(d) Determination of Overnight Rate. If requested by the Sub-Agent, each Swing
Line Lender agrees to furnish to the Sub-Agent timely information for the
purpose of determining the Overnight Rate. If any one or more of the Swing Line
Lenders shall not furnish such timely information to the Administrative Agent
for the purpose of determining any such interest rate, the Sub-Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Swing Line Lenders. The Sub-Agent shall give prompt notice to the
Borrower and the Swing Line Lenders of the applicable interest rate determined
by the Sub-Agent for purposes of Section 2.05(b) (it being understood that the
Sub-Agent shall not be required to disclose to any party hereto any information
regarding any Swing Line Lender or any rate provided by such Swing Line Lender
in accordance with the definition of “Overnight Rate”, including, without
limitation, whether a Swing Line Lender has provided a rate or the rate provided
by any individual Swing Line Lender).

SECTION 2.16 The Swing Line Advances. (a) Subject to the terms and conditions
set forth herein, each Swing Line Lender severally agrees to make a portion of
the credit otherwise available from time to time to the Borrowers by making
swing line advances (“Swing Line Advances”) on any Business Day during the
period from the Effective Date until the Termination Date applicable to such
Swing Line Lender to the Borrower requesting such extension of credit under
subsection (b) of this Section 2.16. Such Swing Line Advances shall be
denominated in Euros and, in the aggregate, shall not exceed (x) at any time
outstanding (i) for each Swing Line Lender (1) such Swing Line Lender’s Swing
Line Commitment then in effect and (2) when aggregated to such Swing Line
Lender’s outstanding Revolving Credit Advances and such Swing Line Lender’s
unfunded participations in Swing Line Advances made by any other Swing Line
Lender, such Swing Line Lender’s Revolving Credit Commitment then in effect and
(ii) for all Swing Line Advances, the amount of the Swing Line Sublimit or
(y) at the time of such Swing Line Advance, the aggregate Unused Revolving
Credit Commitments of the Lenders. Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.16, prepay under Section 2.07, and reborrow under this Section 2.16.
Immediately upon the making of a Swing Line Advance, each Lender shall be deemed
to have purchased, and hereby irrevocably and unconditionally agrees to
purchase, from the applicable Swing Line Lender a risk participation in such
Swing Line Advance in an amount equal to such Lender’s Pro Rata Share of such
Swing Line Advance.

(b) Each Swing Line Advance shall be made on notice to the Sub-Agent, given not
later than 11:00 A.M. (London time) on the Business Day on which the proposed
Swing Line Advance is to be made. Such notice requirement shall be satisfied by
the delivery of a Notice of Borrowing for such Swing Line Advance by email,
confirmed promptly by telephone or by telecopier and such notice shall specify
therein (A) the requested date of such Swing Line

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

40



--------------------------------------------------------------------------------

Advance (which shall be a Business Day), (B) the requested aggregate amount of
Swing Line Advances being requested by such Borrower and (C) the requested
account with the Sub-Agent to which the proceeds of the requested Swing Line
Advance are to be transferred. The Sub-Agent will promptly advise the Swing Line
Lenders of any such notice received from a Borrower. Each Swing Line Lender
shall make its ratable portion of the requested Swing Line Advance (such ratable
portion to be calculated based upon such Swing Line Lender’s Swing Line
Commitment to the total Swing Line Commitments of all of the Swing Line Lenders)
available for the account of its Applicable Lending Office to the Sub-Agent at
the account designated by the Sub-Agent, in same day funds, before 1:00 P.M.
(London time) on the date a Borrower has requested such Swing Line Advance.
After the Sub-Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Section 3.02, the Sub-Agent will make such
funds available to such Borrower by transferring the amount thereof to the
account designated by such Borrower for such purpose on the date specified in
such Notice of Borrowing.

(c) The failure of any Swing Line Lender to make the Swing Line Advance to be
made by it as part of any Swing Line Borrowing shall not relieve any other Swing
Line Lender of its obligation, if any, hereunder to make its Swing Line Advance
on the date of such Swing Line Borrowing, but no Swing Line Lender shall be
responsible for the failure of any other Swing Line Lender to make the Swing
Line Advance to be made by such other Lender on the date of any Swing Line
Borrowing.

(d) Upon written demand by a Swing Line Lender, with a copy of such demand to
the Administrative Agent, each other Lender will purchase from such Swing Line
Lender, and such Swing Line Lender shall sell and assign to each such other
Lender, such other Lender’s Pro Rata Share of such outstanding Swing Line
Advance, by making available for the account of its Applicable Lending Office to
the Administrative Agent for the account of such Swing Line Lender, by deposit
to the Administrative Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Swing Line Advance to be
purchased by such Lender. Each Borrower hereby agrees to each such sale and
assignment. Each Lender hereby absolutely and unconditionally agrees, promptly
upon receipt of such notice from the Administrative Agent, to purchase its Pro
Rata Share of an outstanding Swing Line Advance on the third Business Day after
the date demand therefor. Each Lender acknowledges and agrees that its
obligation to acquire participations in Swing Line Advances pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Upon any such assignment by any Swing Line Lender to any
other Lender of a portion of a Swing Line Advance, such Swing Line Lender
represents and warrants to such other Lender that such Swing Line Lender is the
legal and beneficial owner of such interest being assigned by it, but makes no
other representation or warranty and assumes no responsibility with respect to
such Swing Line Advance, this Agreement, the Notes or the Borrowers. If and to
the extent that any Lender shall not have so made the amount of such Swing Line
Advance available to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date such Lender is required to have made such
amount available to the Administrative Agent until the date such amount is paid
to the

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

41



--------------------------------------------------------------------------------

Administrative Agent, at the higher of the Overnight Rate and the cost of funds
incurred by the Administrative Agent in respect of such amount, plus any
administrative, processing or similar fees customarily charge by the
Administrative Agent in connection with the foregoing. If such Lender shall pay
to the Administrative Agent such amount for the account of such Swing Line
Lender on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Advance made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Swing
Line Advance made by such Swing Line Lender shall be reduced by such amount on
such Business Day.

(e) At any time after any Lender has funded a risk participation in a Swing Line
Advance, if any Swing Line Lender receives any payment on account of such Swing
Line Advance, such Swing Line Lender will promptly distribute to such Lender its
ratable share thereof in the same funds as those received by such Swing Line
Lender.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01 Condition Precedent to Amendment and Restatement. This amendment
and restatement of the Existing Credit Agreement shall become effective as of
the date (the “Effective Date”), which shall be on or before September 12, 2018,
as of which the Administrative Agent shall confirm to the Company that it has
received the following, each dated such day, in form and substance satisfactory
to the Administrative Agent and (except for any Notes) in sufficient copies for
each Lender:

(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement;

(b) Authority and Approvals. Certified copies of the resolutions of the Board of
Directors of the Company (or equivalent documents) authorizing and approving
this Agreement, the other Loan Documents to which it is a party and the
transactions contemplated hereby and thereby and certified copies of all
documents evidencing all necessary corporate action and all other necessary
action (corporate, partnership or otherwise) and governmental approvals, if any,
with respect to this Agreement and the other Loan Documents to which it is a
party;

(c) Secretary’s or Assistant Secretary’s Certificate. A certificate of the
Secretary or an Assistant Secretary of the Company, dated the Effective Date,
certifying the names and true signatures of the officers of the Company
authorized to execute and deliver this Agreement, the Notes, and the other
documents to which it is a party and to be delivered hereunder;

(d) Legal Opinions. An opinion of Brown Rudnick, LLP, as special counsel to the
Company, dated the Effective Date, substantially in the form of Exhibit C-1
hereto and an opinion of special New York counsel to the Administrative Agent,
dated the Effective Date, substantially in the form of Exhibit C-2 hereto;

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

42



--------------------------------------------------------------------------------

(e) Closing Certificate. A certificate of a senior financial officer of the
Company, dated the Effective Date, certifying that the representations and
warranties set forth in Article IV are true on such date as if made on and as of
such date and that no Default or Event of Default has occurred and is continuing
on such date;

(f) Fees and Expenses. Evidence satisfactory to the Administrative Agent that
the Company shall have paid to the Administrative Agent (i) for account of the
Lenders such up-front fees in connection with the execution of this Agreement as
the Company and the Administrative Agent shall have agreed upon and (ii) all
accrued and unpaid amounts under the Existing Credit Agreement; and

(g) Know Your Customer. Such other documentation and other evidence which may be
requested by the Administrative Agent or any Lender necessary to comply with
and/or administer any “know your customer” or other customer identification
related policies and procedures required under applicable laws and regulations.

SECTION 3.02 Conditions Precedent to Each Advance. The obligation of each Lender
to make each Advance (including the initial Advance) as part of a Borrowing
(other than a Swing Line Advance in which a participation is funded by a Lender
pursuant to Section 2.16(d)) shall be subject to the further conditions
precedent that on the date of such Borrowing the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing and the
acceptance by the relevant Borrower of the proceeds of such Advance shall
constitute a representation and warranty by such Borrower that on the date of
such Advance the following statements shall be true): (x) the representations
and warranties contained in Section 4.01 (other than the Excluded
Representation) and, to the extent applicable, in the Designation Letter of such
Borrower are correct in all material respects (other than any representation or
warranty qualified by materiality or Material Adverse Effect, which shall be
true and correct in all respects) on and as of the date of such Borrowing,
before and after giving effect to such Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date (it being understood
and agreed that any representation or warranty which expressly refers by its
terms to a specified date shall be required to be true and correct in all
material respects only as of such date), and (y) no event has occurred and is
continuing, or would result from such Borrowing or from the application of the
proceeds therefrom, that would constitute a Default or an Event of Default.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a) Corporate Existence. The Company is a corporation duly organized and validly
existing under the laws of the State of Connecticut.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

43



--------------------------------------------------------------------------------

(b) Corporate Authorization, Etc. The execution, delivery and performance by the
Company of this Agreement and the Notes are within the Company’s corporate
powers, have been duly authorized by all necessary corporate action and do not
contravene (i) the charter or bylaws of the Company or (ii) any law or
contractual restriction binding on or affecting the Company or any of its
Subsidiaries.

(c) No Approvals. No authorization, approval or action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Company of this Agreement or the
Notes.

(d) Enforceability. This Agreement is and, upon issuance and delivery thereof in
accordance with this Agreement, each Note will be the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms.

(e) Financial Information. The consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of December 30, 2017, and the related statements of
income and retained earnings of the Company and its Consolidated Subsidiaries
for the fiscal year then ended, copies of which have been furnished to the
Lenders, fairly present in all material respects the financial condition of the
Company and its Consolidated Subsidiaries as of such date and the results of the
operations of the Company and its Consolidated Subsidiaries for the period ended
on such date, all in accordance with GAAP consistently applied.

(f) No Litigation. Except as disclosed in the reports, schedules, forms,
statements and other documents filed or furnished by the Company with the
Securities Exchange Commission since December 30, 2017, filed on or prior to the
date five days prior to the date hereof, there is no pending or (to the best of
the Company’s knowledge) threatened action or proceeding against the Company or
any of its Subsidiaries or relating to any of their respective properties before
any court, governmental agency or arbitrator, which could reasonably be expected
to have a Material Adverse Effect or which purports to affect the legality,
validity or enforceability of this Agreement or any Note.

(g) No Material Adverse Effect. Except as disclosed in the reports, schedules,
forms, statements and other documents filed or furnished by the Company with the
Securities Exchange Commission since December 30, 2017, filed on or prior to the
date five days prior to the date hereof, there has been no event, act or
condition which has had a Material Adverse Effect.

(h) Environmental Matters. Except as disclosed in the reports, schedules, forms,
statements and other documents filed or furnished by the Company with the
Securities Exchange Commission since December 30, 2017, filed on or prior to the
date five days prior to the date hereof, neither the Company nor any of its
Subsidiaries has received notice or otherwise obtained knowledge of any claim,
demand, action, event, condition, report or investigation indicating or
concerning any potential or actual liability which could reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect arising in
connection with (i) any non-compliance with or violation of the requirements of
any applicable federal, state or local environmental health or safety statutes
or regulations, or (ii) the release or threatened release of any toxic or
hazardous waste, substance or constituent into the environment.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

44



--------------------------------------------------------------------------------

(i) Investment Company. The Company is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(j) Disclosure. The information furnished in writing by or on behalf of any Loan
Party to the Lenders in connection with the negotiation, execution and delivery
of this Agreement or any other Loan Document does not contain any material
misstatements of fact or omit to state a material fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.

(k) No Defaults. The Company (i) is not in default under or with respect to this
Agreement or any Note, and (ii) is not in default under or with respect to any
other agreement, instrument or undertaking to which it is a party or by which it
or any of its property is bound in any respect which could reasonably be
expected to result in a Material Adverse Effect.

(l) Use of Proceeds, Etc. All proceeds of each Advance will be used by each
Borrower only in accordance with the provisions of Section 2.12. No Borrower is
or will be engaged in the business of extending credit for the purpose of buying
or carrying Margin Stock and no proceeds of any Advance will be used to extend
credit to others for the purpose of buying or carrying any Margin Stock. Neither
the making of any Advance nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulations U or X issued by the Board of
Governors of the Federal Reserve System.

(m) Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions. The Company
has implemented and maintains in effect policies and procedures reasonably
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions, and the Company, its
Subsidiaries, their respective officers and employees and, to the knowledge of
the Company, their directors and agents, are in compliance with Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions in all material
respects. None of (a) the Company, any Subsidiary or to the knowledge of the
Company or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of any Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing,
use of proceeds or other transaction contemplated by this Agreement will,
directly or indirectly, be used (x) to fund any activities or business of or
with a Sanctioned Person or in any Sanctioned Country, except to the extent
permissible for a Person in compliance with Sanctions or (y) in any other manner
in violation of any Anti-Corruption Law, any Anti-Money Laundering Law or
applicable Sanctions.

(n) EEA Financial Institution. No Borrower is an EEA Financial Institution.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

45



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE COMPANY

SECTION 5.01 Affirmative Covenants. So long as any Advance or any other amount
owing hereunder shall remain unpaid or any Lender shall have any Commitment
hereunder:

(a) Financial Information. The Company will furnish to the Lenders:

(i) Quarterly Financial Statements. Within 50 days after the close of each
quarterly accounting period in each fiscal year of the Company, the consolidated
balance sheet of the Company and its Consolidated Subsidiaries as at the end of
such quarterly period and the related consolidated statement of income, retained
earnings and cash flows for such quarterly period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, in each case
setting forth comparative figures for the related periods in the prior fiscal
year.

(ii) Annual Financial Statements. Within 95 days after the close of each fiscal
year of the Company, the consolidated balance sheet of the Company and its
Consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statement of income, retained earnings and cash flows for such
fiscal year, setting forth comparative figures for the preceding fiscal year and
reported on without qualification by independent certified public accountants of
recognized national standing, in each case together with a report of such
accounting firm stating that in the course of its regular audit of the
consolidated financial statements of the Company, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm has
obtained no knowledge of any Default or Event of Default relating to accounting
matters (including, without limitation, in respect of Section 5.01(f)), or if in
the opinion of such accounting firm such a Default or an Event of Default has
occurred and is continuing, a statement as to the nature thereof.

(iii) Officer’s Certificates. At the time of the delivery of the financial
statements under clauses (i) and (ii) above, a certificate of a senior financial
officer of the Company which certifies (x) that such financial statements fairly
present the financial condition and the results of operations of the Company and
its Consolidated Subsidiaries on the dates and for the periods indicated, and
(y) that such officer has reviewed the terms of this Agreement and has made, or
caused to be made under his or her supervision, a review in reasonable detail of
the business and condition of the Company and its Consolidated Subsidiaries
during the accounting period covered by such financial statements, and that as a
result of such review such officer has concluded that no Default or Event of
Default has occurred during the period commencing at the beginning of the
accounting period covered by the financial statements accompanied by such
certificate and ending on the date of such certificate or, if any Default or
Event of

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

46



--------------------------------------------------------------------------------

Default has occurred, specifying the nature and extent thereof and, if
continuing, the action the Company proposes to take in respect thereof. Such
certificate shall set forth in reasonable detail the calculations required to
establish whether the Company was in compliance with the provisions of
Section 5.01(f) for the twelve-month period ending as at the end of the
accounting period covered by the financial statements accompanied by such
certificate.

(iv) Notice of Default or Litigation. Promptly after any Loan Party obtains
knowledge thereof, notice of (i) the occurrence of any Default or Event of
Default, or (ii) any litigation or governmental proceeding pending or threatened
against any Loan Party or other event, act or condition which could reasonably
be expected to result in a Material Adverse Effect.

(v) SEC Filings. Promptly upon transmission thereof, copies of all regular and
periodic financial information, proxy materials and other information and
reports, if any, which the Company shall file with the Securities and Exchange
Commission or any governmental agencies substituted therefor or which the
Company shall send to its stockholders.

(vi) Other Information. From time to time, and as soon as reasonably
practicable, such other information or documents (financial or otherwise) as any
Lender through the Administrative Agent may from time to time reasonably
request.

Reports and financial statements required to be delivered by the Company
pursuant clauses (i), (ii) and (v) of this Section 5.01 (a) shall be deemed to
have been delivered on the date on which it posts such reports, or reports
containing such financial statements, on its website on the Internet at
www.stanleyblackanddecker.com, or when such reports, or reports containing such
financial statements are posted on the website of the Securities and Exchange
Commission at www.sec.gov; provided that it shall deliver such paper copies of
the reports and financial statements referred to in Clauses (i), (ii) and (v) of
this Section 5.01(a) to the Administrative Agent or any Lender who request it to
deliver such paper copies until written notice to cease delivering paper copies
is given by the Administrative Agent or such Lender.

(b) Compliance with Law. The Company shall, and shall cause each of its
Subsidiaries to, comply with all applicable laws, rules, statutes, regulations,
decrees and orders of all governmental bodies, domestic or foreign, in respect
of the conduct of their business and the ownership of their property, except
such non-compliance as could not reasonably be expected to result in a Material
Adverse Effect at the time of such non-compliance or in the foreseeable future.
The Company shall maintain in effect and enforce policies and procedures
reasonably designed to promote compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

47



--------------------------------------------------------------------------------

(c) Payment of Taxes. The Company shall pay or cause to be paid, and shall cause
each of its Subsidiaries to pay or cause to be paid, when due, all taxes,
charges and assessments and all other lawful claims required to be paid by the
Company or such Subsidiaries, except (x) as contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves have been
established with respect thereto in accordance with GAAP and (y) where such
nonpayment could not reasonably be expected to result in a Material Adverse
Effect.

(d) Preservation of Corporate Existence. Except as otherwise permitted by this
Agreement, the Company shall, and shall cause each of its Subsidiaries to, do
all things necessary to preserve, renew and keep in full force and effect its
corporate existence (in the case of any Borrower, in a United States
jurisdiction or a jurisdiction listed in Schedule II) and the licenses, permits,
rights and franchises necessary to the proper conduct of its business, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries will engage in
any business if, as a result, the general nature of the business, taken on a
consolidated basis, which would then be engaged in by the Company and its
Subsidiaries would be substantially changed from the general nature of the
business engaged in by the Company and its Subsidiaries on the date of this
Agreement.

(e) Maintenance of Books and Records. The Company will maintain financial
records in accordance with GAAP, consistently applied. The representatives of
the Administrative Agent or any of the Lenders shall have the right to visit and
inspect any of the properties of the Company and of any of its Subsidiaries, to
examine their books of account and records and take notes and make transcripts
therefrom, and to discuss their affairs, finances and accounts with, and be
advised as to the same by, their officers upon reasonable prior notice at such
reasonable times and intervals as may be requested (subject to the standard
policies of the Company and its Subsidiaries as to access, safety and, without
prejudice to the reasonable requirements of lending institutions and their
regulatory supervisors, confidentiality).

(f) Interest Coverage Ratio. The Company shall maintain, for each period of four
consecutive fiscal quarters of the Company, an Interest Coverage Ratio of not
less than 3.50 to 1.00.

SECTION 5.02 Negative Covenants. So long as any Advance or any other amount
owing hereunder shall remain unpaid or any Lender shall have any Commitment
hereunder:

(a) No Liens. The Company shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist, directly or
indirectly, any Lien on any Principal Property now owned or hereafter acquired
(unless the Company secures the Advances made hereunder equally and ratably with
such Lien), other than:

(i) Liens existing and disclosed to the Lenders in writing prior to the date
hereof;

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

48



--------------------------------------------------------------------------------

(ii) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

(iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate bonds have been posted;

(iv) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

(v) easements, rights-of-way, zoning and similar restrictions and other similar
charges or encumbrances not interfering with the ordinary conduct of the
business of the Company or any of its Subsidiaries and which do not detract
materially from the value of the property to which they attach or impair
materially the use thereof by the Company or any of its Subsidiaries;

(vi) Liens on property of any Person existing at the time such Person becomes a
Subsidiary of the Company and not created in contemplation thereof;

(vii) Liens securing Indebtedness owed by a Subsidiary of the Company to the
Company or another Subsidiary of the Company;

(viii) any Lien arising solely by operation of law in the ordinary course of
business or which is contained in a contract for the purchase or sale of goods
or services entered into in the ordinary course of business;

(ix) Liens on any property existing at the time of acquisition but only if the
amount of outstanding Indebtedness secured thereby does not exceed the lesser of
the fair market value or the purchase price of the property as purchased;

(x) any Lien securing the purchase price of revenues or assets purchased after
the date hereof or the cost of repairing or altering, constructing, developing
or substantially improving all or any part of such revenues or assets; provided
that such Lien attaches only to such revenues or assets (including any
improvements) and the Indebtedness thereby secured does not exceed the lesser of
the fair market value or the purchase price of the revenues or assets (including
any improvements) as purchased;

(xi) any other Liens on Principal Properties securing Indebtedness which in the
aggregate, together with Attributable Debt, does not exceed 10% of Consolidated
Net Worth at any time outstanding; and

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

49



--------------------------------------------------------------------------------

(xii) any extension, renewal or replacement of any of the Liens referred to
above; provided that the Indebtedness secured by any such extension, renewal or
replacement does not exceed the sum of the principal amount of the Indebtedness
originally secured thereby and any fee incurred in connection with such
transaction.

(b) Merger, Etc. The Company shall not (i) enter into any merger or
consolidation, or liquidate, wind up or dissolve (or suffer any liquidation,
wind-up or dissolution), discontinue its business or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of its business or property, whether now or hereafter
acquired, or (ii) permit any of its Subsidiaries to do so, if such action could
reasonably be expected to have a Material Adverse Effect, except that (1) any
wholly-owned Subsidiary of the Company may merge into or convey, sell, lease or
transfer all or substantially all of its assets to, the Company or any other
wholly-owned Subsidiary of the Company and (2) the Company or any of its
Subsidiaries may enter into any merger or consolidation so long as in the case
of a transaction involving the Company, the Company, or in the case of any other
transaction, a Subsidiary of the Company, is the surviving entity in such
transaction and, after giving effect thereto, no Default or Event of Default
shall have occurred or be continuing.

(c) Sale-Leasebacks. The Company shall not, and shall not permit any of its
Subsidiaries to, become liable, directly or indirectly, with respect to any
lease, whether an operating lease or a Capital Lease, of any property (whether
real or personal or mixed) whether now owned or hereafter acquired, (i) which
the Company or such Subsidiary has sold or transferred or is to sell or transfer
to any other Person, or (ii) which the Company or such Subsidiary intends to use
for substantially the same purposes as any other property which has been or is
to be sold or transferred by the Company or such Subsidiary to any other Person
in connection with such lease. Notwithstanding the foregoing, the Company and
its Subsidiaries shall be permitted to become liable with respect to the leases
described above so long as all Attributable Debt, together with the Liens
described in Section 5.02(a)(xi), does not exceed 10% of Consolidated Net Worth
at any time outstanding.

(d) Use of Proceeds. No Borrower will request any Borrowing, or use, or permit
its Subsidiaries and its or their respective directors, officers, employees and
agents to use, the proceeds of any Borrowing (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permissible for a Person in compliance with
Sanctions, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

50



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Any Borrower shall fail to pay when due (or, if any such failure is due
solely to technical or administrative difficulties relating to the transfer of
such amounts, within two Business Days after its due date) any principal of any
Advance; or any Borrower shall fail to pay when due any interest on any Advance,
any fee (other than the fees referenced in Section 2.03) or any other amount
payable by it hereunder or under any Note and five (5) days shall have elapsed
from the date such interest, fees or other amounts were due; or with respect to
the fees payable pursuant to Section 2.03, any Borrower shall fail to pay any
such fee when due and two Business Days shall have elapsed from the Company’s
receipt of notice of such nonpayment from the Administrative Agent or any
Lender; or

(b) Any representation or warranty made by any Loan Party herein or pursuant to
this Agreement or any other Loan Document (including without limitation in any
certificate of such Loan Party delivered pursuant hereto) shall prove to have
been incorrect in any material respect when made or deemed made; or

(c) The Company or any other Loan Party, as applicable, shall fail to perform
any term, covenant or agreement contained in Section 5.01(a)(iv), the first
sentence of 5.01(d), 5.01(f) or 5.02 on its part to be performed or observed; or

(d) Any Loan Party shall fail to perform any term, covenant or agreement
contained in this Agreement (except those described in clauses (a) and
(c) above) and such failure shall continue for 30 days; or

(e) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of any Loan Party or any Principal Subsidiary in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar official of such Loan Party or
such Principal Subsidiary or for any substantial part of its property, or
ordering the winding up or liquidation of its affairs and such decree or order
shall remain unstayed and in effect for a period of 60 consecutive days; or

(f) Any Loan Party or any Principal Subsidiary shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of any order for relief in an
involuntary case under any such law, or shall consent to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, sequestrator or
other similar official of such Loan Party or such Principal Subsidiary or for
any substantial part of its property, or shall make any general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action in furtherance of any of the
foregoing; or

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

51



--------------------------------------------------------------------------------

(g) (A) Any Loan Party or any Principal Subsidiary shall fail to make any
payment in respect of Indebtedness when due (whether by scheduled maturity,
required prepayment, acceleration or otherwise, but after giving effect to any
applicable grace period ) if the aggregate amount of such payment is
$100,000,000 or more, or (B) any breach, default or event of default shall occur
and be continuing (and applicable grace and notice periods shall have expired)
under any agreement or indenture relating to any Indebtedness of such Loan Party
or such Principal Subsidiary in an aggregate amount of $100,000,000 or more,
and, except in the case of financial covenant defaults, the maturity of any such
Indebtedness has been accelerated in accordance with the terms thereof; or

(h) (A) Any Termination Event shall occur, or (B) any Plan shall have an
unfunded liability, which means the excess, if any, of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
that Plan pursuant to Section 412 of the Internal Revenue Code for the
applicable plan year, or (C) the Company or any member of its ERISA Controlled
Group shall fail to pay when due an amount which it shall have become liable to
pay to the PBGC, any Plan or a trust established under Title IV of ERISA, or
(D) a condition shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that an ERISA Plan must be terminated or have a
trustee appointed to administer any ERISA Plan, or (E) the Company or a member
of its ERISA Controlled Group suffers a partial or complete withdrawal from a
Multiemployer Plan or is in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan, or (F) a proceeding
shall be instituted against the Company or any member of its ERISA Controlled
Group to enforce Section 515 of ERISA, or (G) any other event or condition shall
occur or exist with respect to any Plan, if such events, transactions or
conditions set forth in clauses (A) through (G) above could singly or in the
aggregate be reasonably expected to have a Material Adverse Effect; or

(i) If there shall remain in force, undischarged, unsatisfied and unstayed, for
more than 30 days, whether or not consecutive, any final judgment against any
Loan Party or any Principal Subsidiary which, when added to any other
outstanding final judgments which remain undischarged, unsatisfied and unstayed
for more than 30 days against such Loan Party or any such Principal Subsidiary,
exceeds $100,000,000;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Company,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Company, declare
all Advances, the Notes, all interest thereon and all other amounts payable
under this Agreement to be forthwith due and payable, whereupon all Advances,
the Notes, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Borrower; provided,
however, that in the case of any of the Events of Default specified in clauses
(e) or (f) above with respect to any Borrower, (A) the obligation of each

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

52



--------------------------------------------------------------------------------

Lender to make Advances shall automatically be terminated and (B) the Advances,
the Notes, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by each Borrower.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01 Appointment and Authority. Each Lender hereby irrevocably appoints
Citibank to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article (other than the provisions of Section 7.07) are solely for the benefit
of the Administrative Agent and the Lenders, and neither the Company nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 7.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 7.03 Exculpatory Provisions. (a) The Administrative Agent’s duties
hereunder and under the other Loan Documents are solely administrative in nature
and the Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

53



--------------------------------------------------------------------------------

number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent or any of its Affiliates to
liability or that is contrary to any Loan Document or applicable law or any
directive or regulation of any agency of the United Kingdom and the United
States, including for the avoidance of doubt any action that may be in violation
of the automatic stay under any bankruptcy or other debtor relief law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any bankruptcy or other debtor relief law;

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 or 8.03) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default or the event
or events that give or may give rise to any Default or Event of Default unless
and until the Company or any Lender shall have given notice to the
Administrative Agent in writing describing such Default or Event of Default and
such event or events.

(c) The Administrative Agent and its Affiliates shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty,
representation or other information made or supplied in or in connection with
this Agreement, any other Loan Document or the Information Memorandum, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith or the adequacy, accuracy
and/or completeness of the information contained therein, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth herein or therein or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other Loan Document or (v) the satisfaction of any condition
set forth in Article 3 or elsewhere herein, other than (but subject to the
foregoing clause (ii)) to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any Person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

54



--------------------------------------------------------------------------------

SECTION 7.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by email and believed by
it to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Borrowing that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Administrative Agent
responsible for the transactions contemplated hereby shall have received notice
to the contrary from such Lender prior to the making of such Loan, and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of such Borrowing. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company or any other Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 7.05 Indemnification. The Lenders severally agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Company), ratably
according to their Revolving Credit Commitments, as then or most recently in
effect, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement and the Notes, or any action taken or omitted by the Administrative
Agent under this Agreement and the Notes, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the Administrative Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Company.

SECTION 7.06 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article 7 and Section 8.04 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents affecting
any of the other Lenders except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

55



--------------------------------------------------------------------------------

SECTION 7.07 Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Company.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Company, to appoint a successor, which shall
be a bank with an office in New York, or an Affiliate of any such bank with an
office in New York, and which successor shall be reasonably acceptable to the
Company. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and appoint a successor,
which shall be reasonably acceptable to the Company. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent hereunder and
under the other Loan Documents and (2) except for any indemnity payments owed to
the retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations as Administrative
Agent hereunder or under the other Loan Documents. The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 8.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

56



--------------------------------------------------------------------------------

(d) Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the Borrowers and
the Lenders otherwise, also act to relieve such Person and its Affiliates of any
obligation to advance Swing Line Advances where such advance is to occur on or
after the effective date of such resignation. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Swing Line Lender, (ii) the retiring Swing Line
Lender shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents, (iii) the successor Swing Line Lender shall
enter into an Assignment and Acceptance and acquire from the retiring Swing Line
Lender each outstanding Swing Line Advance of such retiring Swing Line Lender
for a purchase price equal to par plus accrued interest.

SECTION 7.08 Non-Reliance on Administrative Agent and Other Parties. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 7.09 Sub-Agent. The Sub-Agent has been designated under this Agreement
to carry out the duties of the Administrative Agent. The Sub-Agent shall be
subject to each of the obligations in this Agreement to be performed by the
Sub-Agent, and each of the Borrowers and the Lenders agrees that the Sub-Agent
shall be entitled to exercise each of the rights and shall be entitled to each
of the benefits of the Administrative Agent under this Agreement as such rights
and benefits relate to the performance of its obligations hereunder.

SECTION 7.10 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners, Lead Arrangers or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, the
Sub-Agent or as a Lender hereunder.

SECTION 7.11 Lender ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Company or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments or this Agreement,

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

57



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Company or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the
Advances, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

A used in this Section, the following terms shall have the following meanings:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

58



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Company and the relevant other Loan Party, if
applicable, and the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that (a) the written consent of the Company and each Lender
directly affected thereby shall be required in order to amend or waive any
provision of the Agreement or the Notes which would have the effect of (i) a
reduction in principal, interest or fees payable to such Lender under this
Agreement or the Notes, (ii) the postponement of any date fixed for the payment
of any principal, interest or fees under this Agreement or the Notes (excluding
any such postponement pursuant to Section 2.01(c)), (iii) an increase in or
extension of the Commitments or (iv) amending or waiving compliance with
Section 2.08 or Section 2.14; (b) the written consent of the Company and all the
Lenders shall be required in order to amend or waive any provision of the
Agreement or the Notes which would have the effect of (i) amending or waiving
compliance with the proviso to Section 2.01(a), Section 8.05 or this
Section 8.01, (ii) amending the definition of Required Lenders or Alternate
Currency or (iii) any release or modification of the Company’s guarantee under
Article IX; (c) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Administrative Agent under
this Agreement, and (d) the Commitment of any Lender shall not be extended
without the prior written consent of such Lender; provided further no amendment,
waiver or consent shall, unless in writing and signed by the applicable Swing
Line Lender in addition to the Lenders required above to take such action,
affect the rights or duties of such Swing Line Lender under this Agreement; and
provided further that the Agreement may be amended to adjust the borrowing
mechanics related to Swing Line Advances with only the written consent the
Company, the Administrative Agent, the Sub-Agent, and the Swing Line Lenders if
the obligations of the Lenders are not adversely affected thereby.

SECTION 8.02 Notices, Communications and Treatment of Information. (a) Notices.
(i) All notices, demands, requests, consents and other communications provided
for in this Agreement shall be given in writing, or by any telecommunication
device capable of creating a written record (including electronic mail), and
addressed to the party to be notified as follows:

(1) if to the Company or any other Loan Party,

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

59



--------------------------------------------------------------------------------

Stanley Black & Decker, Inc.

1000 Stanley Drive

New Britain, Connecticut 06053

Attention of: Vice President Corporate Tax & Treasurer

Telecopier No.: (860) 827-3962

E-Mail Address: mike.bartone@sbdinc.com

 

  (2)

if to the Administrative Agent

Citibank, N.A.

Building #3

1615 Brett Road

New Castle, DE 19720

Attn: Bank Loans Syndications Department

Fax: (646) 274-5080

Email: GLAgentOfficeOps@citi.com

 

  (3)

if to the Sub-Agent

Citibank Europe PLC, UK Branch

25 Canada Square

Canary Wharf

London, England E14 5LB

Attention of: EMEA Loans Agency

Telecopier No.: 44 207 492 3980/ 44 207 067 9536

 

  (4)

if to any Lender or Swing Line Lender, to it at its address (or telecopier
number) set forth in its Administrative Questionnaire

or at such other address as shall be notified in writing (x) in the case of the
Company and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Company and the Administrative Agent.

(i) All notices, demands, requests, consents and other communications described
in clause (i) shall be effective (1) if delivered by hand, including any
overnight courier service, upon personal delivery, (2) if delivered by mail,
when deposited in the mails, (3) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 8.02(b) to be
delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

60



--------------------------------------------------------------------------------

communication has been posted to the Approved Electronic Platform and (4) if
delivered by electronic mail or any other telecommunications device, when
transmitted to an electronic mail address (or by another means of electronic
delivery) as provided in clause (i); provided, however, that notices and
communications to the Administrative Agent pursuant to Article 7 shall not be
effective until received by the Administrative Agent; and provided further,
however, that notices and communications to the Company delivered via
telecopier, electronic mail or other telecommunications device shall not be
effective until verbal confirmation of receipt of such communication by the
Treasurer is provided to the sending party.

(ii) Notwithstanding clauses (i) and (ii) (unless the Administrative Agent
requests that the provisions of clause (i) and (ii) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the Loan
Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Company. Nothing in this clause (iii) shall prejudice
the right of the Administrative Agent or any Lender to deliver any Approved
Electronic Communication to any Loan Party in any manner authorized in this
Agreement or to request that the Company effect delivery in such manner.

(b) Posting of Approved Electronic Communications. (i) Each of the Lenders and
each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Approved Electronic Communications available to the
Lenders by posting such Approved Electronic Communications on DebtDomain or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(ii) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders and each Loan Party
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders and each Loan Party hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

61



--------------------------------------------------------------------------------

(c) (i) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY,
ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM EXCEPT FOR ERRORS OR OMISSIONS CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT OR ANY OF ITS
RELATED PARTIES. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS
RELATED PARTIES IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM.

(ii) Each of the Lenders and each Loan Party agrees that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

(d) Confidentiality. Each of the Administrative Agent and the Lenders agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process or in connection with assignments or
pledges made in accordance with Section 8.08(c), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party and direct or
indirect counterparty (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Company and its obligations, this Agreement or payments
hereunder or other credit insurance provider relating to the Company and its
obligations, this Agreement or payments hereunder, (iii) any rating agency, or
(iv) the CUSIP Service Bureau or any similar organization, (g) with the consent
of the Company or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

62



--------------------------------------------------------------------------------

other than the Company. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries, provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(e) Treatment of Information. (i) Certain of the Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that does not contain material non-public
information with respect to any of the Loan Parties or their securities
(“Restricting Information”). Other Lenders may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that may contain Restricting Information. Each Lender
acknowledges that United States federal and state securities laws prohibit any
person from purchasing or selling securities on the basis of material,
non-public information concerning the issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person. Neither the Administrative Agent nor any of its Related Parties shall,
by making any Communications (including Restricting Information) available to a
Lender, by participating in any conversations or other interactions with a
Lender or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Administrative Agent or any of its
Related Parties be responsible or liable in any way for any decision a Lender
may make to limit or to not limit its access to Restricting Information. In
particular, none of the Administrative Agent or any of its Related Parties
(i) shall have, and the Administrative Agent, on behalf of itself and each of
its Related Parties, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender has or has not limited its access to Restricting
Information, such Lender’s policies or procedures regarding the safeguarding of
material, nonpublic information or such Lender’s compliance with applicable laws
related thereto or (ii) shall have, or incur, any liability to any Loan Party or
Lender or any of their respective Related Parties arising out of or relating to
the Administrative Agent or any of its Related Parties providing or not
providing Restricting Information to any Lender.

(ii) Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lenders whether by posting to
the Approved Electronic Platform or otherwise shall be clearly and conspicuously
marked “PUBLIC” if such Communications do not contain Restricting Information
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

63



--------------------------------------------------------------------------------

thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Communications as either publicly available information or not material
information (although, in this latter case, such Communications may contain
sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 8.02(c)) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lenders
and may be made available through a portion of the Approved Electronic Platform
designated “Public Side Information,” and (iv) the Administrative Agent shall be
entitled to treat any Communications that are not marked “PUBLIC” as Restricting
Information and may post such Communications to a portion of the Approved
Electronic Platform not designated “Public Side Information.” Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Loan Parties or their securities nor shall the Administrative Agent or
any of its Affiliates incur any liability to any Loan Party, any Lender or any
other Person for any action taken by the Administrative Agent or any of its
Affiliates based upon such statement or designation, including any action as a
result of which Restricting Information is provided to a Lender that may decide
not to take access to Restricting Information. Nothing in this clause (ii) shall
modify or limit a Lender’s obligations under Section 8.02(b) with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.

(iii) Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of Restricting Information may be sent by electronic
transmission.

(iv) Each Lender acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally. Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. None of the Administrative Agent or any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.

(v) The provisions of the foregoing clauses of this subsection (d) are designed
to assist the Administrative Agent, the Lenders and the Loan Parties, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

64



--------------------------------------------------------------------------------

the Lenders hereunder or thereunder may contain Restricting Information. Neither
the Administrative Agent nor any of its Related Parties warrants or makes any
other statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Related Parties warrant
or make any other statement to the effect that any Loan Party’s or Lender’s
adherence to such provisions will be sufficient to ensure compliance by such
Loan Party or Lender with its contractual obligations or its duties under
applicable law in respect of Restricting Information and each of the Lenders and
each Loan Party assumes the risks associated therewith.

SECTION 8.03 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 8.04 Costs and Expenses; Breakage Indemnification. (a) The Company
agrees to pay on demand all reasonable costs and expenses, if any (including,
without limitation, reasonable counsel fees and expenses), of (i) the
Administrative Agent in connection with the negotiation, syndication, execution
and delivery of this Agreement, the other Loan Documents and the other documents
delivered hereunder and (ii) the Administrative Agent and each Lender in
connection with enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement, the Notes and the other documents to be delivered
hereunder, including, without limitation, reasonable counsel fees and expenses
in connection with the enforcement of rights under this Section 8.04(a).

(b) If any payment, prepayment or conversion of any Eurocurrency Rate Advance is
made by the Company or a Designated Borrower, as applicable, to or for the
account of a Lender other than on the last day of the Interest Period for such
Advance, as a result of acceleration of the maturity of the Advances and the
Notes pursuant to Section 6.01 or for any other reason, such Borrower shall,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses which it may reasonably incur as a result of such payment, including,
without limitation, any loss, cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain such Advance.

(c) The Company agrees to indemnify and hold harmless the Administrative Agent
and each Lender and each of their Related Parties (each, an “Indemnified Party”)
from and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of, or in connection with
the preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with the actual or proposed use of
the proceeds of the Advances, including in connection with any acquisition or
proposed acquisition by the Company or any Subsidiary of the Company of another
Person or one or more businesses of another Person (whether by means of a stock
purchase, asset acquisition or otherwise), whether or not such investigation,
litigation or proceeding is brought by the Company, its

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

65



--------------------------------------------------------------------------------

directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct. The Company agrees
not to assert any claim against any Indemnified Party on any theory of
liability, for consequential, indirect, special or punitive damages arising out
of or otherwise relating to this Agreement or any of the transactions
contemplated hereby or the actual or proposed use of the proceeds of the
Advances.

(d) Without prejudice to the survival of any other agreement of the Loan Parties
hereunder, the agreements and obligations of the Loan Parties contained in
Sections 2.08, 2.10 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 8.05 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Revolving Credit Advances owing to it (other than
pursuant to Section 2.02(d), 2.06, 2.08, 2.10 or 8.04(b)) or the participations
in Swing Line Advances held by it, in excess of its ratable share of payments on
account of the Revolving Credit Advances or participations obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances and subparticipations in the
Swing Line Advances owing to them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Company agrees that any Lender so
purchasing a participation or subparticipation from another Lender pursuant to
this Section 8.05 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of setoff) with respect to such
participation or subparticipation as fully as if such Lender were the direct
creditor of the Company in the amount of such participation or subparticipation.

SECTION 8.06 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company, each Designated Borrower, the Administrative Agent
and the Lenders and their respective successors and assigns, except that no Loan
Party shall have the right to assign its rights or obligations hereunder or
under any Note or any interest herein or therein (other than as permitted by
Section 5.02(b)) without the prior written consent of all of the Lenders.

SECTION 8.07 Successors and Assigns. (a) Successors and Assigns Generally. No
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, or

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

66



--------------------------------------------------------------------------------

(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Revolving
Credit Advances at the time owing to it and/or all or a portion of its Swing
Line Commitment and the Swing Line Advances at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment(s) and/or the Advances at the time owing to it or
contemporaneous assignments that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender or an Affiliate of a Lender, no minimum amount need be
assigned;

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment and/or Swing Line Commitment
(which for this purpose includes Advances outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Advances of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

67



--------------------------------------------------------------------------------

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to an
Affiliate of such Lender or a Lender; provided that the Company shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within ten Business Days after having
received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitments or Advances if such assignment is to a Person that is not a Lender
or an Affiliate of such Lender.

(C) the consent of each Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Commitments; and

(D) the consent of the Sub-Agent (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of the Swing Line
Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

68



--------------------------------------------------------------------------------

then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in and
Swing Line Advances. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.08 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Advances
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). In addition, the Administrative Agent shall give prompt written
notice to the Company of its receipt and recording of any Assignment and
Assumption. The entries in the Register shall be conclusive absent manifest
error, and the Loan Parties, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, the Administrative Agent any Swing Line Lender or the
Sub-Agent, sell participations to any Person (other than a natural Person or the
Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Loan Parties, the

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

69



--------------------------------------------------------------------------------

Administrative Agent, and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 7.05 with respect to any payments made by such
Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following: (A) any
reduction in principal, interest or fees payable to such Lender under this
Agreement, (B) the postponement of any date fixed for the payment of any
principal, interest or fees under this Agreement and (C) any amendments to the
foregoing clauses (A) and (B) that affects such Participant. The Company agrees
that each Participant shall be entitled to the benefits of Sections 2.08, 2.10
and 8.04 (subject to the requirements and limitations herein, including
Section 8.08 and the requirements under Section 8.09 (it being understood that
the documentation required under Section 8.09 shall be delivered to the Lender
that sold such participation)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 8.10 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.08 or
2.10, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a change in law that occurs after the Participant
acquired the applicable participation. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 2.09(b) as though
it were a Lender; provided that such Participant agrees to be subject to
Section 8.05 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a nonfiduciary agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Anything in this Section 8.07 to the contrary
notwithstanding, any Lender may assign and pledge all or any portion of its
rights to payment of the Advances owing to it hereunder, including (i) to any
Federal Reserve Bank (and its transferees) as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
applicable Operating Circular issued by such Federal Reserve Bank or Central
Bank or (ii) to any central bank having jurisdiction over such Lender. No such
assignment shall have the effect of releasing such Lender from its obligations
hereunder.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

70



--------------------------------------------------------------------------------

SECTION 8.08 Limitation on Assignments and Participations. (a) Any Lender may,
in connection with any actual or proposed assignment or participation pursuant
to Section 8.07, disclose to the actual or proposed assignee or participant any
information relating to any Loan Party furnished to such Lender by or on behalf
of such Loan Party; provided that, to the extent required pursuant to
Section 8.02(d), the actual or proposed assignee or participant shall have
agreed prior to any such disclosure to preserve the confidentiality of any
confidential information relating to such Loan Party received by it from such
Lender or such Loan Party.

(b) Notwithstanding anything in Section 8.07 to the contrary, no Lender shall
have the right to assign its rights and obligations hereunder or any interest
therein or to sell participations to one or more banks or other financial
institutions in all or a portion of its rights hereunder or any interest therein
where the result of such assignment or participation would be reasonably
expected to entitle the Lender to claim additional amounts pursuant to
Section 2.02(d), 2.06, 2.08, 2.10 or 8.04 or would otherwise result in an
increase in a Borrower’s obligations.

SECTION 8.09 Withholding. (a) If any Lender, or any Person that becomes a party
to this Agreement pursuant to Section 8.07, is not incorporated under the laws
of the United States of America or a state thereof, such Person agrees that,
prior to the first date on which any payment is due to it hereunder, it will
deliver to each of the Company and the Administrative Agent (i) two duly
completed copies of United States Internal Revenue Service Form W-8BEN-E or
W-8ECI or successor applicable form, as the case may be, certifying in each case
that such Person is entitled to receive payments under this Agreement, without
deduction or withholding of any United States federal income taxes, and (ii) an
Internal Revenue Service Form W-8BEN-E or successor applicable form, or any
other Internal Revenue Service Form prescribed by applicable law, as the case
may be, to establish an exemption from United States backup withholding tax.
Each Person which delivers to the Company the relevant Form pursuant to the
preceding sentence further undertakes to deliver to each of the Company and the
Administrative Agent two further copies of the relevant Form, or successor
applicable forms, or other manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Company and the Administrative Agent, and such extensions
or renewals thereof as may reasonably be requested by the Company or the
Administrative Agent, certifying that such Person is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless in any such case an event (including,
without limitation, any change in treaty, law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Person from duly
completing and delivering any such form with respect to it and such Person
advises the Company and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax, and in the case of a Form W-8BEN-E or any other Internal Revenue
Service Form prescribed by applicable law, establishing an exemption from United
States backup withholding tax.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

71



--------------------------------------------------------------------------------

(b) Each Lender described in Section 8.09(a) above, or that is otherwise treated
as a non-U.S. financial institution pursuant to FATCA, shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (b), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

SECTION 8.10 Mitigation. In the event that any Lender claims any amounts under
Sections 2.02(d), 2.06, 2.08, 2.10 or 8.04(b), it shall use all reasonable
efforts (consistent with its internal policies and legal and regulatory
restrictions) to take actions (including, without limitation, changing the
jurisdiction of its Applicable Lending Office) so as to eliminate such
additional amounts; provided that such Lender shall not be required to take any
action if, in its reasonable judgment, such action would be materially
disadvantageous to it.

SECTION 8.11 Governing Law; Waiver of Jury Trial. THIS AGREEMENT AND THE NOTES
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 8.12 Execution in Counterparts. This Agreement may be executed in any
number of counterparts each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic means shall be effective as delivery
of an original manually executed counterpart of this Agreement.

SECTION 8.13 Submission to Jurisdiction; Etc.

(a) Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against any other party hereto or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

72



--------------------------------------------------------------------------------

(b) Service of Process. Each Designated Borrower agrees that service of process
in any action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to CT Corporation System (the “Process Agent”) as agent for
such Designated Borrower in New York, New York for service of process at its
address at 111 Eighth Avenue, New York, New York 10011, or at such other address
of which the Administrative Agent shall have been notified in writing by such
Designated Borrower; provided that, if the Process Agent ceases to act as such
Designated Borrower’s agent for service of process, such Designated Borrower
will, by an instrument reasonably satisfactory to the Administrative Agent,
appoint another Person (subject to the approval of the Administrative Agent) in
the Borough of Manhattan, New York, New York to act as such Designated
Borrower’s agent for service of process. Each other party hereto irrevocably
consents to service of process in the manner provided for notices in
Section 8.02. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

(c) Waiver of Venue. Each of the parties hereto irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in a court
referred to in paragraph (a) of this Section and a claim that such proceeding
brought in such a court has been brought in an inconvenient forum.

SECTION 8.14 Judgment Currency. This is an international loan transaction in
which the specification of Dollars or an Alternate Currency, as the case may be
(the “Specified Currency”), and any payment in New York City or the country of
the Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and, except as otherwise provided in this Agreement, the Specified
Currency shall be the currency of account in all events relating to Advances
denominated in the Specified Currency. Except as otherwise provided in this
Agreement, the payment obligations of the Designated Borrowers under this
Agreement and the other Loan Documents shall not be discharged by an amount paid
in another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency at the Specified Place due
hereunder. If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in the Specified Currency into another currency
(the “Second Currency”), the rate of exchange which shall be applied shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the Specified Currency with the Second Currency on the
Business Day next preceding that on which such judgment is rendered. The
obligation of each Designated Borrower in respect of any such sum due from it to
the Administrative Agent or any Lender in respect of any judgment in any court
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be due hereunder or under the Notes in the Second Currency to
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase and transfer to the Specified Place the

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

73



--------------------------------------------------------------------------------

Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Company hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify the Administrative Agent or such Lender, as the
case may be, against, and to pay the Administrative Agent or such Lender, as the
case may be, on demand in the Specified Currency, any difference between the sum
originally due to the Administrative Agent or such Lender, as the case may be,
for such judgment in the Specified Currency and the amount of the Specified
Currency so purchased and transferred.

SECTION 8.15 USA PATRIOT Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Loan Parties in accordance with the
Act.

SECTION 8.16 No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Loan Parties. Each
of the Loan Parties agrees that nothing in the Loan Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between the Lenders and any Loan Party, its stockholders
or its affiliates. Each of the Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents are arm’s-length commercial
transactions between the Lenders, on the one hand, and each of the Loan Parties,
on the other, (ii) in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its affiliates has advised or is currently advising any Loan
Party on other matters) or any other obligation to any Loan Party except the
obligations expressly set forth in the Loan Documents and (iv) each of the Loan
Parties has consulted its own legal and financial advisors to the extent it
deemed appropriate. Each of the Loan Parties further acknowledges and agrees
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each of the Loan Parties
agree that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to any Loan Party, in
connection with such transaction or the process leading thereto.

SECTION 8.17 Amendment and Restatement. This Agreement amends and restates the
Existing Credit Agreement in its entirety but shall not be deemed a novation
thereof. Any Notes delivered pursuant to the Existing Credit Agreement shall
continue to evidence Advances under this Agreement and shall constitute “Notes”
as defined herein, and all references to the Existing Credit Agreement contained
therein shall mean this Agreement as it may be further amended and/or restated
from time to time. Each Lender hereby ratifies and confirms its Commitment as
listed on Schedule I hereto as of the date hereof (and, to the extent it was not
a Lender under, and as defined in, the Existing Credit Agreement, it hereby
assumes all of the rights and obligations of a Lender under the Credit Agreement
and other Loan Documents).

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

74



--------------------------------------------------------------------------------

SECTION 8.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE IX

GUARANTEE

SECTION 9.01 Guarantee. To induce the other parties to enter into this Agreement
and for other valuable consideration, receipt of which is hereby acknowledged,
the Company hereby unconditionally and irrevocably guarantees to the
Administrative Agent, each Lender and their respective successors and permitted
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the principal of and interest on the Advances to
and the Notes of each other Loan Party and all other amounts whatsoever now or
hereafter payable or becoming payable by each other Loan Party under this
Agreement and each other Loan Document, in each case strictly in accordance with
the terms thereof (collectively, the “Guaranteed Obligations”). The Company
hereby further agrees that if any other Loan Party shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Company will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. This
Section 9.01 is a continuing guarantee and is a guarantee of payment and is not
merely a guarantee of collection and shall apply to all Guaranteed Obligations
whenever arising.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

75



--------------------------------------------------------------------------------

SECTION 9.02 Acknowledgments, Waivers and Consents. The Company agrees that its
obligations under Section 9.01 shall be primary, absolute, irrevocable and
unconditional under any and all circumstances and that the guarantee therein is
made with respect to any Guaranteed Obligations now existing or in the future
arising. Without limiting the foregoing, the Company agrees that:

(a) The occurrence of any one or more of the following shall not affect the
enforceability or effectiveness of this Article IX in accordance with its terms
or affect, limit, reduce, discharge or terminate the liability of the Company,
or the rights, remedies, powers and privileges of the Administrative Agent or
any Lender, under this Article IX:

(i) any modification or amendment (including by way of amendment, extension,
renewal or waiver), or any acceleration or other change in the time for payment
or performance of the terms of all or any part of the Guaranteed Obligations or
any Loan Document, or any other agreement or instrument whatsoever relating
thereto, or any modification of the Commitments;

(ii) any release, termination, waiver, abandonment, lapse or expiration,
subordination or enforcement of the liability of any other guarantee of all or
any part of the Guaranteed Obligations;

(iii) any application of the proceeds of any other guarantee (including the
obligations of any other guarantor of all or any part of the Guaranteed
Obligations) to all or any part of the Guaranteed Obligations in any such manner
and to such extent as the Administrative Agent may determine;

(iv) any release of any other Person (including any other guarantor with respect
to all or any part of the Guaranteed Obligations) from any personal liability
with respect to all or any part of the Guaranteed Obligations;

(v) any settlement, compromise, release, liquidation or enforcement, upon such
terms and in such manner as the Administrative Agent may determine or as
applicable law may dictate, of all or any part of the Guaranteed Obligations or
any other guarantee of (including any letter of credit issued with respect to)
all or any part of the Guaranteed Obligations;

(vi) the giving of any consent to the merger or consolidation of, the sale of
substantial assets by, or other restructuring or termination of the corporate
existence of, any other Loan Party or any other Person or any disposition of any
shares of any Loan Party;

(vii) any proceeding against any other Loan Party or any other guarantor of all
or any part of the Guaranteed Obligations or any collateral provided by any
other Person or the exercise of any rights, remedies, powers and privileges of
the Administrative Agent and the Lenders under the Loan

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

76



--------------------------------------------------------------------------------

Documents or otherwise in such order and such manner as the Administrative Agent
may determine, regardless of whether the Administrative Agent or the Lenders
shall have proceeded against or exhausted any collateral, right, remedy, power
or privilege before proceeding to call upon or otherwise enforce this
Article IX;

(viii) the entering into such other transactions or business dealings with any
other Loan Party, any Subsidiary or affiliate thereof or any other guarantor of
all or any part of the Guaranteed Obligations as the Administrative Agent or any
Lender may desire; or

(ix) all or any combination of any of the actions set forth in this
Section 9.02(a).

(b) The enforceability and effectiveness of this Article IX and the liability of
the Company, and the rights, remedies, powers and privileges of the
Administrative Agent and the Lenders, under this Article IX shall not be
affected, limited, reduced, discharged or terminated, and the Company hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising, by reason of:

(i) the illegality, invalidity or unenforceability of all or any part of the
Guaranteed Obligations, any Loan Document or any other agreement or instrument
whatsoever relating to all or any part of the Guaranteed Obligations;

(ii) any disability or other defense with respect to all or any part of the
Guaranteed Obligations, including the effect of any statute of limitations that
may bar the enforcement of all or any part of the Guaranteed Obligations or the
obligations of any other guarantor of all or any part of the Guaranteed
Obligations;

(iii) the illegality, invalidity or unenforceability of any security for or
other guarantee (including any letter of credit) of all or any part of the
Guaranteed Obligations or the lack of perfection or continuing perfection or
failure of the priority of any Lien on any collateral for all or any part of the
Guaranteed Obligations;

(iv) the cessation, for any cause whatsoever, of the liability of any other Loan
Party or any other guarantor with respect to all or any part of the Guaranteed
Obligations (other than, subject to Section 9.03, by reason of the full payment
of all Guaranteed Obligations);

(v) any failure of the Administrative Agent or any Lender to marshal assets in
favor of any other Loan Party or any other Person (including any other guarantor
of all or any part of the Guaranteed Obligations), to exhaust any collateral for
all or any part of the Guaranteed Obligations, to pursue or exhaust any right,
remedy, power or privilege it may have against such other Loan Party or any
other guarantor of all or any part of the Guaranteed Obligations or any other
Person or to take any action whatsoever to mitigate or reduce such or any

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

77



--------------------------------------------------------------------------------

other Person’s liability, the Administrative Agent and the Lenders being under
no obligation to take any such action notwithstanding the fact that all or any
part of the Guaranteed Obligations may be due and payable and that such other
Loan Party may be in default of its obligations under any Loan Document;

(vi) any counterclaim, set-off or other claim which any other Loan Party or any
other guarantor of all or any part of the Guaranteed Obligations has or claims
with respect to all or any part of the Guaranteed Obligations, or any
counterclaim, set-off or other claim which the Company may have with respect to
all or any part of any obligations owed to the Company by the Administrative
Agent or any Lender (other than, without prejudice to Section 9.03, any
counterclaim or other claim that the amount of such Guaranteed Obligation which
is being claimed has been finally paid in full);

(vii) any failure of the Administrative Agent or any Lender or any other Person
to file or enforce a claim in any bankruptcy or other proceeding with respect to
any Person;

(viii) any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of it, or similar
proceedings commenced by or against any Person, including any discharge of, or
bar or stay against collecting, all or any part of the Guaranteed Obligations
(or any interest on all or any part of the Guaranteed Obligations) in or as a
result of any such proceeding;

(ix) any action taken by the Administrative Agent or any Lender that is
authorized under this Article IX or by any other provision of any Loan Document
or any omission to take any such action;

(x) any law, regulation, decree or order of any jurisdiction or Governmental
Authority or any event affecting any term of the Guaranteed Obligations; or

(xi) any other circumstance whatsoever that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.

(c) To the fullest extent permitted by law, the Company expressly waives, for
the benefit of the Administrative Agent and the Lenders, all diligence,
presentment, demand for payment or performance, notices of nonpayment or
nonperformance, protest, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever, and any requirement that
the Administrative Agent or any Lender exhaust any right, power or remedy or
proceed against any other Loan Party under any Loan Document or other agreement
or instrument referred to herein or therein, or against any other Person under
any other guarantee of, or security for, any of the Guaranteed Obligations, and
all notices of acceptance of this Article IX or of the existence, creation,
incurring or assumption of new or additional Guaranteed Obligations.

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

78



--------------------------------------------------------------------------------

SECTION 9.03 Reinstatement. The obligations of the Company under this Article IX
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any other Loan Party in respect of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Lender, whether as a result of insolvency, any
proceedings in bankruptcy, dissolution, liquidation or reorganization or
otherwise.

SECTION 9.04 Subrogation. The Company hereby agrees that, until the final
payment in full of all Guaranteed Obligations, it shall not exercise any right
or remedy arising by reason of any performance by it of its guarantee in
Section 9.01, whether by subrogation, reimbursement, contribution or otherwise,
against any other Loan Party or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

SECTION 9.05 Remedies. The Company agrees that, as between the Company and the
Administrative Agent and the Lenders, the obligations of any other Loan Party
under this Agreement or any other Loan Documents may be declared to be forthwith
due and payable as provided in Section 6.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 6.01) for purposes of Section 9.01, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against such other Loan Party and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by such other Loan Party) shall forthwith become due and payable by the
Company for purposes of Section 9.01.

SECTION 9.06 Payments. Each payment by the Company under this Article IX shall
be made in accordance with Section 2.09 in the Currency in which the Guaranteed
Obligations in respect of which such payment is made are denominated, without
deduction, set-off or counterclaim at the Administrative Agent’s Account and
free and clear of any and all present and future Taxes.

[remainder of page intentionally left blank]

 

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective signatories thereunto duly authorized, as of the date first
above written.

 

STANLEY BLACK & DECKER, INC. By:  

/s/ Robert T. Paternostro

  Name: Robert T. Paternostro   Title:   Vice President, Treasury

CITIBANK, N.A.,

as Administrative Agent and as Lender

By:  

/s/ Carolyn Kee

  Name: Carolyn Kee   Title:   Vice President

CITIBANK EUROPE PLC, UK BRANCH,

        as Sub-Agent

By:  

/s/ John Summers

  Name: John Summers   Title:   Assistant Vice President

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS BANK OF AMERICA, N.A By:  

/s/ Michael Contreras

  Name: Michael Contreras   Title:   Vice President JPMORGAN CHASE BANK, N.A By:
 

/s/ James Shender

  Name: James Shender   Title:   Vice President

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:  

/s/ Kay Reedy

  Name: Kay Reedy   Title:   Managing Director BARCLAYS BANK PLC By:  

/s/ Craig Malloy

  Name: Craig Malloy   Title:   Director CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By:  

/s/ William O’Daly

  Name: William O’Daly   Title:   Authorized Signatory By:  

/s/ Whitney Gaston

  Name: Whitney Gaston   Title:   Authorized Signatory

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Ming K. Chu

  Name:  Ming K. Chu   Title:    Director By:  

/s/ Virginia Cosenza

  Name:  Virginia Cosenza   Title:    Vice President GOLDMAN SACHS BANK USA By:
 

/s/ Ryan Durkin

  Name:  Ryan Durkin   Title:    Authorized Signatory MORGAN STANLEY BANK, N.A.
By:  

/s/ Michael King

  Name:  Michael King   Title:    Authorized Signatory MUFG BANK, LTD. By:  

/s/ Maria Iarriccio

  Name:  Maria Iarriccio   Title:    Director ROYAL BANK OF CANADA By:  

/s/ Raja Khanna

  Name:  Raja Khanna   Title:    Authorized Signatory

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

BNP PARIBAS By:  

/s/ Andy Strait

  Name:  Andy Strait   Title:    Managing Director By:  

/s/ Nader Tannous

  Name:  Nader Tannous   Title:    Managing Director

HSBC BANK USA, NATIONAL

ASSOCIATION

By:  

/s/ Peter Martin

  Name:  Peter Martin   Title:    VP SKANDINAVISKA ENSKILDA BANKEN AB (PUBL) By:
 

/s/ Penny Neville-Park

  Name:  Penny Neville-Park   Title: By:  

/s/ Andrew Moore

  Name:  Andrew Moore   Title: THE BANK OF NEW YORK MELLON By:  

/s/ Daniel Koller

  Name:  Daniel Koller   Title:    Vice President

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By:

 

/s/ Kenneth R. Fieler

  Name: Kenneth R. Fieler   Title:   Vice President BANK OF CHINA, NEW YORK
BRANCH

By:

 

/s/ Raymond Qiao

  Name: Raymond Qiao   Title:    Executive Vice President COMMERZBANK AG, NEW
YORK BRANCH

By:

 

/s/ Pedro Bell

  Name: Pedro Bell   Title:   Managing Director

By:

 

/s/ Veli-Matti Ahonen

  Name: Veli-Matti Ahonen   Title:   Vice President ING BANK N.V., DUBLIN BRANCH

By:

 

/s/ Cormac Langford

  Name: Cormac Langford   Title:   Director

By:

 

/s/ Sean Hassett

  Name: Sean Hassett   Title:   Director SUNTRUST BANK

By:

 

/s/ Chris Hursey

  Name: Chris Hursey   Title:   Director

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Michael Grad

  Name: Michael Grad   Title:   Director

 

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

LENDERS AND COMMITMENTS

 

Lenders

   Revolving Credit
Commitment      Swing Line
Commitment  

Citibank, N.A.

   $ 163,333,333.33      $ 163,333,333.33  

Bank of America, N.A.

   $ 163,333,333.34      $ 163,333,333.34  

JPMorgan Chase Bank, N.A.

   $ 163,333,333.34      $ 163,333,333.34  

Wells Fargo Bank, National Association

   $ 163,333,333.34      $ 163,333,333.34  

Barclays Bank PLC

   $ 120,000,000.00     

Credit Suisse AG, Cayman Islands Branch

   $ 120,000,000.00     

Deutsche Bank AG New York Branch

   $ 120,000,000.00     

Goldman Sachs Bank USA

   $ 120,000,000.00     

Morgan Stanley Bank, N.A.

   $ 72,000,000.00     

MUFG Bank, Ltd.

   $ 48,000,000.00     

Royal Bank of Canada

   $ 120,000,000.00     

BNP Paribas

   $ 75,333,333.33     

HSBC Bank USA, National Association

   $ 75,333,333.33     

Skandinaviska Enskilda Banken AB (publ)

   $ 75,333,333.33     

The Bank of New York Mellon

   $ 75,333,333.33     

U.S. Bank National Association

   $ 75,333,333.33     

Bank of China, New York Branch

   $ 50,000,000.00     

Commerzbank AG, New York Branch

   $ 50,000,000.00     

ING Bank N.V., Dublin Branch

   $ 50,000,000.00     

SunTrust Bank

   $ 50,000,000.00     

The Bank of Nova Scotia

   $ 50,000,000.00     

TOTAL

   $ 2,000,000,000      $ 653,333,333.35  

 

SCHEDULE I



--------------------------------------------------------------------------------

Schedule II

DESIGNATED BORROWER JURISDICTIONS

United Kingdom

Belgium

Luxembourg

Switzerland

 

SCHEDULE II



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF BORROWING

Citibank, N.A., as Administrative Agent

    for the Lenders parties

    to the Credit Agreement

    referred to below

1615 Brett Rd.

Building #3

New Castle, DE 19720

Attn: Bank Loan Syndications

[Date]

Ladies and Gentlemen:

The undersigned, Stanley Black & Decker, Inc., refers to the Amended and
Restated Five Year Credit Agreement, dated as of September 12, 2018 (as amended,
modified or supplemented from time to time, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among the undersigned,
certain Designated Borrowers, certain Lenders parties thereto, and
Citibank, N.A., as Administrative Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a [Revolving Credit Borrowing] [Swing Line
Borrowing] on the following terms under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(b) of the Credit Agreement:

(i) The Borrower is                             .

(ii) The Business Day of the Proposed Borrowing is                 , 20    .

(iii) The Type of Advances comprising the Proposed Borrowing is [Base Rate]1
[Eurocurrency Rate].

(iv) The aggregate amount of the Proposed Borrowing is [$]2 [€]
[£]                 .

[(v)] The Initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Borrowing is month[s]].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

 

1 

not available for any Designated Borrower

2 

not available for any Designated Borrower or for Swing Line Borrowings

 

A2-1



--------------------------------------------------------------------------------

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (other than the Excluded Representation) are correct in all material
respects (other than any representation or warranty qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects),
before and after giving effect to the Proposed Borrowing and to the application
of the proceeds therefrom, as though made on and as of such date; and

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes a
Default or Event of Default.

 

Very truly yours, STANLEY BLACK & DECKER, INC. By  

 

  Name:   Title:

 

A2-2



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF CONVERSION OR CONTINUATION

[Date]

Citibank, N.A., as Administrative Agent

    for the Lenders parties

    to the Credit Agreement

    referred to below

1615 Brett Rd.

Building #3

New Castle, DE 19720

Attn: Bank Loan Syndications

Ladies and Gentlemen:

The undersigned, Stanley Black & Decker, Inc., refers to the Amended and
Restated Five Year Credit Agreement, dated as of September 12, 2018 (as amended,
modified or supplemented from time to time, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among the undersigned,
certain Lenders parties thereto, and Citibank, N.A., as Administrative Agent for
said Lenders, and hereby gives you notice, pursuant to Section 2.04(b) of the
Credit Agreement that [the undersigned] [NAME OF DESIGNATED BORROWER] hereby
elects to [convert][continue] the Revolving Credit Borrowing consisting of [Base
Rate][Eurocurrency Rate] Advances:

(i) which is in the amount of is [$]3 [€] [£]                ;

(ii) which, in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances, has an Interest Period of month(s);4 and

(iii) which was borrowed (or previously converted or continued)
on                    , 20    .

 

 

3 

not available for any Designated Borrower

4 

Omit clause (ii) if Committed Borrowing consisted of Base Rate Advances.

 

B-1



--------------------------------------------------------------------------------

Such [conversion][continuation] shall become effective on                 ,
20    , at which time such Revolving Credit Advances shall be [converted
into][continued as] [Base Rate]5[Eurocurrency Rate] Advances:

(i) which is in the amount of is [$]6 [€] [£]                ;7 and

(ii) which has an Interest Period of month(s)8.

 

Very truly yours, STANLEY BLACK & DECKER, INC. By  

 

  Name:   Title:

 

5 

not available for any Designated Borrower

6 

not available for any Designated Borrower

7 

Omit clause (i) if conversion or continuation is for an entire amount of
Committed Borrowing.

8 

Omit clause (ii) if conversion is into Base Rate Advance.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF OPINION OF BROWN RUDNICK

[TO BE PROVIDED]

 

C1-1



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF OPINION OF SPECIAL NEW YORK COUNSEL TO

THE ADMINISTRATIVE AGENT

September 12, 2018

To the Initial Lenders party to the Credit

Agreement referred to below and to

Citibank, N.A., as Administrative Agent

Stanley Black & Decker, Inc.

Ladies and Gentlemen:

We have acted as counsel to Citibank, N.A., as Administrative Agent (the
“Agent”), in connection with the Amended and Restated Five Year Credit
Agreement, dated as of September 12, 2018 (the “Credit Agreement”), among
Stanley Black & Decker, Inc., a Connecticut corporation (the “Company”), and
each of you. Unless otherwise defined herein, terms defined in the Credit
Agreement are used herein as therein defined.

In that connection, we have reviewed originals or copies of the following
documents:

(a) A copy of the Credit Agreement executed by the Company and

(b) The Notes executed by the Company and delivered on the date hereof.

The documents described in the foregoing clauses (a) and (b) are collectively
referred to herein as the “Opinion Documents.”

We have also reviewed originals or copies of such other agreements and documents
as we have deemed necessary as a basis for the opinions expressed below.

In our review of the Opinion Documents and other documents, we have assumed:

A. The genuineness of all signatures.

B. The authenticity of the originals of the documents submitted to us.

C. The conformity to authentic originals of any documents submitted to us as
copies.

D. As to matters of fact, the truthfulness of the representations made in the
Credit Agreement and the other Opinion Documents.

 

C-2-1



--------------------------------------------------------------------------------

E. That each of the Opinion Documents is the legal, valid and binding obligation
of each party thereto, other than the Loan Parties, enforceable against each
such party in accordance with its terms.

F. That:

(i) Each Loan Party is an entity duly organized and validly existing under the
laws of the jurisdiction of its organization.

(ii) Each Loan Party has full power to execute, deliver and perform, and has
duly executed and delivered, the Opinion Documents to which it is a party.

(iii) The execution, delivery and performance by each Loan Party of the Opinion
Documents to which it is a party have been duly authorized by all necessary
action (corporate or otherwise) and do not:

(1) contravene its certificate or articles of incorporation, by-laws or other
organizational documents;

(2) except with respect to Generally Applicable Law, violate any law, rule or
regulation applicable to it; or

(3) result in any conflict with or breach of any agreement or document binding
on it of which any addressee hereof has knowledge, has received notice or has
reason to know.

(iv) Except with respect to Generally Applicable Law, no authorization, approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or (to the extent the same is required under any agreement or
document binding on it of which an addressee hereof has knowledge, has received
notice or has reason to know) any other third party is required for the due
execution, delivery or performance by any Loan Party of any Opinion Documents to
which it is a party or, if any such authorization, approval, action, notice or
filing is required, it has been duly obtained, taken, given or made and is in
full force and effect.

We have not independently established the validity of the foregoing assumptions.

“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to the Loan Parties, the Opinion Documents or the
transactions governed by the Opinion Documents. Without limiting the generality
of the foregoing definition of Generally Applicable Law, the term “Generally
Applicable Law” does not include any law, rule or regulation that is applicable
to any Loan Party, the Opinion Documents or such transactions solely because
such law, rule or regulation is part of a regulatory regime applicable to any
party to any of the Opinion Documents or any of its affiliates due to the
specific assets or business of such party or such affiliate.

 

C-2-2



--------------------------------------------------------------------------------

Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that each Opinion Document is the legal, valid and binding obligation of
each Loan Party, enforceable against such Loan Party in accordance with its
terms.

Our opinion expressed above is subject to the following qualifications:

(a) Our opinion is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers).

(b) Our opinion is subject to the effect of general principles of equity,
including without limitation concepts of materiality, reasonableness, good faith
and fair dealing (regardless of whether considered in a proceeding in equity or
at law).

(c) We express no opinion with respect to the enforceability of indemnification
provisions, or of release or exculpation provisions, contained in the Opinion
Documents to the extent that enforcement thereof is contrary to public policy
regarding the indemnification against or release or exculpation of criminal
violations, intentional harm or violations of securities laws.

(d) We express no opinion with respect to the enforceability of any indemnity
against loss in converting into a specified currency the proceeds or amount of a
court judgment in another currency.

(e) We express no opinion with respect to Section 8.13 of the Credit Agreement
to the extent that such Section (i) implies that a federal court of the United
States has subject matter jurisdiction or (ii) purports to grant any court
exclusive jurisdiction.

(f) We express no opinion as to whether inclusion of the bail-in clause in
Section 8.18 of the Credit Agreement or any Bail-In Action under it will be
given effect.

(g) Our opinion is limited to Generally Applicable Law.

A copy of this opinion letter may be delivered by any of you to any person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such person may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.

This opinion letter is rendered to you in connection with the transactions
contemplated by the Opinion Documents. This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without our prior written consent.

 

C-2-3



--------------------------------------------------------------------------------

This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter that might affect the opinions expressed herein.

Very truly yours,

SLH

 

C-2-4



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]9 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]10 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]11 hereunder are several and not joint.]12
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

9 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

10 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

11 

Select as appropriate.

12 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1



--------------------------------------------------------------------------------

1.

Assignor[s]:            
____________________________________________________________

    

                       
         ____________________________________________________________

 

    

[Assignor [is] [is not] a Defaulting Lender]

 

2.

Assignee[s]:            
____________________________________________________________

 

    

[for each Assignee, indicate [Affiliate] of [identify Lender]

 

3.

Borrower(s):            Stanley Black & Decker, Inc.

 

4.

Administrative Agent: Citibank, N.A., as the administrative agent under the
Credit Agreement

 

5.

Credit Agreement: The $2,000,000,000 Amended and Restated Five Year Credit
Agreement dated as of September 12, 2018 among Stanley Black & Decker, Inc., as
Borrower, the Lenders parties thereto, Citibank, N.A., as Administrative Agent,
and the other agents parties thereto

 

6.

Assigned Interest[s]:

 

Assignor[s]13

   Assignee[s]14      Facility Assigned
(Revolving Credit or
Swing Line)      Aggregate Amount
of
Commitment/Advances
for all Lenders15      Amount of
Commitment/Advances
Assigned8      Percentage
Assigned of
Commitment/
Advances16      CUSIP
Number            $        $          %               $        $          %     
         $        $          %     

 

[7.

Trade Date: ______________]17

 

13 

List each Assignor, as appropriate.

14 

List each Assignee, as appropriate.

15 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

16 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder.

17 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-2



--------------------------------------------------------------------------------

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]18 [NAME OF ASSIGNOR] By:  

             

  Title: [NAME OF ASSIGNOR] By:  

             

  Title: ASSIGNEE[S]19 [NAME OF ASSIGNEE] By:  

             

  Title: [NAME OF ASSIGNEE] By:  

             

  Title: [Consented to and]20 Accepted: [NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent By  

             

  Name:   Title: [Consented to:]21 [NAME OF RELEVANT PARTY] By  

             

  Name:   Title:

 

18 

Add additional signature blocks as needed.

19 

Add additional signature blocks as needed.

20 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

21 

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.

 

D-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) [if it is a Foreign Lender] attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

ANNEX 1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic means shall be effective as delivery of an original
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

ANNEX 1



--------------------------------------------------------------------------------

EXHIBIT E

PROMISSORY NOTE

 

[$][€][£]                    Dated:

FOR VALUE RECEIVED, the undersigned, [STANLEY BLACK & DECKER, INC., a
Connecticut corporation] [DESIGNATED BORROWER, a [________] corporation] (the
“Borrower”), HEREBY PROMISES TO PAY to the order of [NAME OF LENDER] (the
“Lender”) the principal sum of [$][€][£] or, if less, the aggregate principal
amount of all Advances made by the Lender to the Borrower pursuant to the Credit
Agreement referred to below outstanding on the Termination Date applicable to
the Lender, and such amount shall be paid on or prior to such Termination Date
as provided in the Credit Agreement referred to below.

Capitalized terms used herein and not defined herein shall have the meanings
provided in the Credit Agreement referred to below.

The Borrower promises to pay interest on the principal amount of each Advance
from the date of such Advance until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Credit
Agreement referred to below.

Both principal of and interest on each Advance are payable in the Currency in
which such Advance was denominated to Citibank, N.A., as Administrative Agent,
at the Administrative Agent’s Account in the Principal Financial Center for such
Currency for the account of the Lender, in same day funds. Each Advance made by
the Lender to the Borrower and the maturity thereof, and all payments made on
account of the principal amount thereof, shall be recorded by the Lender and,
prior to any transfer hereof, endorsed on the grid attached hereto which is a
part of this Promissory Note, which recordation shall be conclusive and binding
absent manifest error but the failure to make such recording shall not have any
effect on the Lender’s rights hereunder.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Amended and Restated Five Year Credit Agreement dated as of
September 12, 2018 (as amended, modified or supplemented from time to time, the
“Credit Agreement”), among [Stanley Black & Decker, Inc./the Borrower], certain
Designated Borrowers (if any), the Lender and certain other lenders parties
thereto, and Citibank, N.A., as Administrative Agent for the Lender and such
other lenders. The Credit Agreement, among other things, (i) provides for the
making of Advances by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned, the indebtedness of the Borrower resulting from each such
Advance being evidenced by this Promissory Note, (ii) contains provisions for
determining the Dollar Equivalent of Advances denominated in Alternate
Currencies and (iii) contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also for prepayments on account
of principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

E-1



--------------------------------------------------------------------------------

[STANLEY BLACK & DECKER, INC.] [DESIGNATED BORROWER] By  

                 

  Name:   Title: By  

             

  Name:   Title:

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DESIGNATION LETTER

[Date]

To Citibank, N.A.,

    as Administrative Agent

1615 Brett Rd.

Building #3

New Castle, DE 19720

Attn: Bank Loan Syndications

Ladies and Gentlemen:

We make reference to the $2,000,000,000 Amended and Restated Five Year Credit
Agreement dated as of September 12, 2018 (the “Credit Agreement”) among Stanley
Black & Decker, Inc. (the “Company”), certain Designated Borrowers (if any), the
Lenders party thereto and Citibank, N.A., as Administrative Agent. Terms defined
in the Credit Agreement are used herein as defined therein.

The Company hereby designates [____________] (the “Designated Borrower”), a
corporation duly incorporated under the laws of [_____________] and a
Subsidiary, as a Company in accordance with Section 2.14 of the Credit
Agreement.

The Designated Borrower hereby accepts the above designation and hereby
expressly and unconditionally accepts all of the obligations of a Borrower under
the Credit Agreement, adheres to the Credit Agreement and agrees and confirms
that, upon your execution and return to the Company of the enclosed copy of this
letter, it shall be a Borrower for all purposes of the Credit Agreement, joins
in each of the waivers, appointments and submissions in Article VIII thereof,
and will perform and comply with the terms and provisions of the Credit
Agreement applicable to it as if it had originally executed the Credit Agreement
as a Borrower. The Designated Borrower hereby authorizes and empowers the
Company to act as its representative and attorney-in-fact for the purposes of
signing documents and giving and receiving notices (including notices of
Borrowing under the Credit Agreement) and other communications in connection
with the Credit Agreement and the transactions contemplated thereby and for the
purposes of modifying or amending any provision of the Credit Agreement and
further agrees that the Administrative Agent and each Lender may conclusively
rely on the foregoing authorization.

The Designated Borrower represents and warrants to the Administrative Agent and
each Lender the following:

(a) Corporate Existence. The Designated Borrower is an entity duly organized and
validly existing under the laws of its jurisdiction of formation.

 

F-1



--------------------------------------------------------------------------------

(b) Corporate Authorization, Etc. The performance of its obligations under the
Credit Agreement and the execution, delivery and performance by the Designated
Borrower of this Designation Letter and any Note executed by the Designated
Borrower are within the Designated Borrower’s corporate powers, have been duly
authorized by all necessary corporate action and do not contravene (i) the
Designated Borrower’s charter documents of (ii) any law or contractual
restriction binding on or affecting the Designated Borrower.

(c) No Approvals. No authorization, approval or action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Designated Borrower’s of this
Designation Letter and any Note executed by the Designated Borrower or the
performance of its obligations under the Credit Agreement.

(d) Enforceability. Each of the Credit Agreement and this Designation Letter is
and, upon issuance and delivery thereof in accordance with the Credit Agreement,
each Note executed by the Designated Borrower will be the legal, valid and
binding obligations of the Designated Borrower, enforceable against the
Designated Borrower in accordance with their respective terms.

(e) Investment Company. The Designated Borrower is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(f) No Defaults. The Designated Borrower is not in default under or with respect
to any agreement, instrument or undertaking to which it is a party or by which
it or any of its property is bound in any respect which could reasonably be
expected to result in a Material Adverse Effect.

(g) Use of Proceeds, Etc. All proceeds of each Advance made to the Designated
Borrower will be used by it only in accordance with the provisions of
Section 2.12 of the Credit Agreement. It is not, nor will be, engaged in the
business of extending credit for the purpose of buying or carrying Margin Stock
and no proceeds of any Advance will be used by it to extend credit to others for
the purpose of buying or carrying any Margin Stock. Neither the making of any
Advance to the Designated Borrower nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulations U or X issued by
the Board of Governors of the Federal Reserve System.

[(h) The information included in the Beneficial Ownership Certification provided
by the Designated Borrower to any Lender pursuant to the provisions of the
Credit Agreement is true and correct in all respects as of the date hereof.]

The Designated Borrower agrees that the address set forth below its name on its
signature page hereto shall be its “Address for Notices” for all purposes of the
Credit Agreement (including Section 8.13 thereof). The Designated Borrower
acknowledges its receipt of the notice of each Lender, provided pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), set forth in Section 8.15 of the Credit Agreement.

 

F-2



--------------------------------------------------------------------------------

To the extent that the Designated Borrower or any of its Property has or
hereafter may acquire, in any jurisdiction in which judicial proceedings may at
any time be commenced with respect to the Credit Agreement or any other Loan
Document, any immunity from jurisdiction, legal proceedings, attachment (whether
before or after judgment), execution, judgment or set-off, the Designated
Borrower hereby irrevocably agrees not to claim and hereby irrevocably waives
such immunity.

 

STANLEY BLACK & DECKER, INC. By  

             

  Name:   Title: By  

                 

  Name:   Title: [NAME OF DESIGNATED BORROWER] By  

             

  Name:   Title: Address for Notices: [_________________] [_________________]
[_________________] Attention: [____________] Telecopier: [____________]
Telephone: [____________]

 

ACCEPTED AND AGREED:

CITIBANK, N.A.,

    as Administrative Agent

By  

                 

  Name:   Title:

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF TERMINATION LETTER

[Date]

To Citibank, N.A.,

    as Administrative Agent

1615 Brett Rd.

Building #3

New Castle, DE 19720

Attn: Bank Loan Syndications

Ladies and Gentlemen:

We make reference to the $2,000,000,000 Amended and Restated Five Year Credit
Agreement dated as of September 12, 2018 (the “Credit Agreement”) among Stanley
Black & Decker, Inc. (the “Company”), certain Designated Borrowers (if any), the
Lenders party thereto and Citibank, N.A., as Administrative Agent. Terms defined
in the Credit Agreement are used herein as defined therein.

The Company hereby terminates the status as a Designated Borrower of
[_________________], a corporation incorporated under the laws of
[_______________], in accordance with Section 2.14 of the Credit Agreement,
effective as of the date of receipt of this notice by the Administrative Agent.
The undersigned hereby represents and warrants that all principal and interest
on any Advance of the above-referenced Designated Borrower and all other amounts
payable by such Designated Borrower pursuant to the Credit Agreement have been
paid in full on or prior to the date hereof. Notwithstanding the foregoing, this
Termination Letter shall not affect any obligation which by the terms of the
Credit Agreement survives termination thereof.

 

STANLEY BLACK & DECKER, INC. By  

             

  Name:   Title: By  

             

  Name:   Title:

 

G-1